Case: 20-30604   Doc# 147   Filed: 09/21/20   Entered: 09/21/20 21:47:12   Page 1 of
                                        100
                                                               STATEMENT OF OPERATIONS
                                                                  (General Business Case)
        01/01/00                                                    For the Month Ended             08/31/20


                      Current Month
                                                                                                                         Cumulative        Next Month
     Actual               Forecast             Variance                                                                 (Case to Date)      Forecast
                                                                       Revenues:
     $1,058,197            $1,012,034               $46,163        1    Gross Sales                                          $1,058,197       $844,536
             $0                    $0                    $0        2    less: Sales Returns & Allowances                             $0             $0
     $1,058,197            $1,012,034               $46,163        3    Net Sales                                            $1,058,197       $844,536
             $0                    $0                    $0        4    less: Cost of Goods Sold       (Schedule 'B')                $0             $0
     $1,058,197            $1,012,034               $46,163        5    Gross Profit                                         $1,058,197       $844,536
             $0                    $0                    $0        6    Interest                                                     $0             $0
             $0                    $0                    $0        7    Other Income:                                                $0             $0
             $0                    $0                    $0        8                                                                 $0             $0
             $0                    $0                    $0        9                                                                 $0             $0

     $1,058,197            $1,012,034               $46,163       10      Total Revenues                                     $1,058,197       $844,536

                                                                     Expenses:
             $0                    $0                    $0       11  Compensation to Owner(s)/Officer(s)                            $0             $0
       $328,011              $318,318               ($9,693)      12  Salaries                                                 $328,011       $273,262
             $0                    $0                    $0       13  Commissions                                                    $0             $0
             $0                    $0                    $0       14  Contract Labor                                                 $0             $0
                                                                      Rent/Lease:
             $0                                          $0       15    Personal Property                                            $0             $0
        $11,036               $11,548                 $512        16    Real Property                                           $11,036         $9,675
        $67,238               $81,776               $14,538       17 Insurance                                                  $67,238        $61,914
             $0                    $0                    $0       18 Management Fees                                                 $0             $0
       $304,287                    $0             ($304,287)      19 Depreciation                                              $304,287             $0
                                                                      Taxes:
        $24,438               $24,351                  ($86)      20    Employer Payroll Taxes                                  $24,438        $19,891
       $115,740                    $0             ($115,740)      21    Real Property Taxes                                    $115,740        $94,205
             $0                    $0                    $0       22    Other Taxes                                                  $0             $0
             $0                    $0                    $0       23 Other Selling                                                   $0             $0
             $0                    $0                    $0       24 Other Administrative                                            $0             $0
       $308,470                    $0             ($308,470)      25 Interest - Deed of Trusts                                 $308,470             $0
             $0                    $0                    $0       26 Other Expenses:                                                 $0             $0
       $201,295              $225,561               $24,266       27 Property Expense: Mortgage Payments                       $201,295       $162,341
        $47,269               $57,273               $10,004       28 Property Expense: Utilities                                $47,269        $38,474
        $44,067               $54,875               $10,808       29 Property Expense: Repairs & Maintenance                    $44,067        $35,867
        $31,071               $38,578                $7,507       30 Property Expense: Building Security                        $31,071        $25,290
        $25,987               $29,650                $3,663       31 Property Expense: Bad Debt                                 $25,987        $22,858
        $25,487               $30,420                $4,933       32 Property Expense: Bldg. Association Dues                   $25,487        $20,744
        $10,165               $11,644                $1,479       33 Property Expense: Credit Card Charges                      $10,165         $8,000
         $8,695               $10,378                $1,683       34 Property Expense: Automobile                                $8,695         $7,695
         $6,323                $7,547                $1,224      34a Property Expense: Bldg. Mgrs.' Rent Allowance               $6,323         $5,323
        $16,710               $20,254                $3,543      34b Property Expense: All Other                                $16,710        $14,286
        $63,451               $63,451                    $0      34c Annual Accounting Software Subscription                    $63,451             $0
        $24,846                    $0              ($24,846)     34d One Time: IT Archiving Project for Investigation           $24,846             $0
         $6,294                    $0               ($6,294)     34e One Time: High Speed Scanner for Investigation              $6,294             $0

     $1,670,879              $985,623             ($685,256)      35      Total Expenses                                     $1,670,879       $799,826

      ($612,683)              $26,411             ($639,094)      36 Subtotal                                                 ($612,683)       $44,710

                                                                     Reorganization Items:
       $455,673              $455,673                     $0      37 Professional Fees - CRO/Forensics/Director                $455,673       $278,000
             $0                    $0                     $0      38 Provisions for Rejected Executory Contracts                     $0             $0
             $0                    $0                     $0      39 Interest Earned on Accumulated Cash from                        $0             $0
                                                                      Resulting Chp 11 Case
              $0                     $0                   $0      40 Gain or (Loss) from Sale of Equipment                           $0             $0
              $0                     $0                   $0      41 U.S. Trustee Quarterly Fees                                     $0             $0
              $0                     $0                   $0      42                                                                 $0             $0

       $455,673              $455,673                     $0      43       Total Reorganization Items                          $455,673       $278,000

    ($1,068,356)            ($429,262)            ($639,094)      44 Net Profit (Loss) Before Federal & State Taxes           ($157,010)      $322,710
             $0                    $0                    $0       45 Federal & State Income Taxes                                    $0             $0

    ($1,068,356)            ($429,262)            ($639,094)      46 Net Profit (Loss)                                        ($157,010)      $322,710

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):

                     Case: 20-30604                 Doc# 147                Filed: 09/21/20               Entered: 09/21/20 21:47:12           Page 2 of
                                                                                                                                                    Revised 1/1/98
                                                                                        100
  MOR - NOTES TO STATEMENT OF OPERATIONS

  Note:

      17   Insurance: The $14,528 favorable variance was due to timing of certain premiums while ensuring po

      19   Depreciation: The forecast was prepared principally on a cash basis, so depreciation expense of $30

      21   Property Taxes: The forecast did not include a property tax accrual for the month of August. The ac

      25   Interest - Deeds of Trust: The forecast did not include any accrual for interest on Deeds of Trust du

      27   Mortgage Payments: The $24,266 favorable variance reflects mortgage payments that did not have

      28   Utilities: The $10,004 favorable variance was attributed to lower than anticipated consumption.

      29   Repairs & Maintenance: The $10,808 favorable variance was due to timing of work and deferring e

      30   Building Security Expenses: The $7,507 favorable variance was the result of reducing building secu

      31   Bad Debt Expense: The $3,663 favorable variance was due to lower than anticipated payment defau

      32   Building Association Dues: The $4,933 favorable variance was due to lower that anticipated billing

      33   Credit Card Charges: The $1,479 favorable variance was due to more aggressive cost control measu

      34   Automobile: The $1,683 favorable variance was due to cost control measures.

     34a   Bldg. Mgr. Expense Allowance: The $1,224 favorable variance was primarily attributed to a more c

     34b   All Other Property Expense: The $3,543 favorable variance was attributed to conservative forecast

     34d   IT Charges: Expense associated with the Forensic investigation.

     34e   High Speed Scanner Equipment: Expense associated with the Forensic investigation.




Case: 20-30604    Doc# 147        Filed: 09/21/20        Entered: 09/21/20 21:47:12              Page 3 of
                                              100
                                                          BALANCE SHEET
                                                        (General Business Case)
                                                       For the Month Ended            08/31/20


     Assets
                                                                                  From Schedules                  Market Value
         Current Assets

 1              Cash and cash equivalents - unrestricted                                                                     $627,075
 2              Cash and cash equivalents - restricted                                                                       $100,000
 3              Accounts receivable (net)                                                 A                                  $372,551
 4              Inventory                                                                 B                                        $0
 5              Prepaid expenses                                                                                             $294,119
 6              Professional retainers                                                                                       $494,000
 7              Other: Receivables                                                                                           $180,784
 8

 9                     Total Current Assets                                                                                $2,068,529

         Property and Equipment (Market Value)

10              Real property                                                             C                              $61,852,146
11              Machinery and equipment                                                   D                                   $1,693
12              Furniture and fixtures                                                    D                                 $332,246
13              Office equipment                                                          D                                  $97,055
14              Leasehold improvements                                                    D                              $10,202,580
15              Vehicles                                                                  D                                 $215,432
16              Other:                                                                    D
17                                                                                        D
18                                                                                        D
19                                                                                        D
20                                                                                        D

21                     Total Property and Equipment                                                                      $72,701,152

         Other Assets

22              Loans to shareholders
23              Loans to affiliates
24              Other Assets                                                                                              $16,632,678
25              Long Term Receivables                                                                                    ($11,103,066)
26
27
28                     Total Other Assets                                                                                  $5,529,611

29                     Total Assets                                                                                      $80,299,292

     NOTE:
                Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
                prices, etc.) and the date the value was determined.




              Case: 20-30604          Doc# 147        Filed: 09/21/20        Entered: 09/21/20 21:47:12              Page   4 of
                                                                                                                      Revised 1/1/98
                                                                  100
                                                    Liabilities and Equity
                                                    (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                            $0
31                      Payroll taxes                                                                                 $0
32                      Real and personal property taxes                                                        $190,313
33                      Income taxes                                                                                $199
34                      Sales taxes                                                                              $38,438
35                      Notes payable (short term)                                                                    $0
36                      Accounts payable (trade)                                         A                       $30,988
37                      Real property lease arrearage                                                                 $0
38                      Personal property lease arrearage                                                             $0
39                      Accrued professional fees                                                                     $0
40                      Current portion of long-term post-petition debt (due within 12 months)                        $0
41                      Other:      PPP Loan                                                                     ($3,267)
42                                  Interest                                                                    $308,470
43

44                      Total Current Liabilities                                                               $565,142

45             Long-Term Post-Petition Debt, Net of Current Portion                                          $80,759,538

46                      Total Post-Petition Liabilities                                                      $81,324,679

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                             $0
48                      Priority unsecured claims                                        F                             $0
49                      General unsecured claims                                         F                             $0

50                      Total Pre-Petition Liabilities                                                                 $0

51                      Total Liabilities                                                                    $81,324,679

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                                          $0
53             Common Stock                                                                                       $8,000
54             Additional paid-in capital                                                                             $0
55             Cumulative profit/(loss) since filing of case                                                          $0
56             Post-petition contributions/(distributions) or (draws)                                                 $0
57             All Other Equity                                                                              ($1,033,387)
58             Market value adjustment                                                                                $0

59                      Total Equity (Deficit)                                                               ($1,025,387)

60   Total Liabilities and Equity (Deficit)                                                                  $80,299,292




           Case: 20-30604            Doc# 147        Filed: 09/21/20        Entered: 09/21/20 21:47:12   Page   5 of
                                                                                                          Revised 1/1/98
                                                                 100
                                            SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                   Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable            Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                              $55,209              $30,988
  31-60 Days                                                                                   $25                   $0
  61-90 Days                                                                              $21,116                    $0                       $0
  91+ Days                                                                               $296,201                    $0
  Total accounts receivable/payable                                                      $372,551              $30,988
  Allowance for doubtful accounts
  Accounts receivable (net)                                                               $372,551    Note: Excludes net intercompany (LP/LLC


                                                                    Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                             Inventory(ies)
                                               Balance at
                                             End of Month                 Inventory Beginning of Month
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase
    Product for resale                                                     Direct labor
                                                                           Manufacturing overhead
   Distribution -                                                          Freight in
    Products for resale                                                    Other:

   Manufacturer -
    Raw Materials
    Work-in-progress                                                      Less -
    Finished goods                                                         Inventory End of Month
                                                                           Shrinkage
   Other - Explain                                                         Personal Use

                                                                          Cost of Goods Sold                                                  $0
     TOTAL                                                        $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                 Explain
Date of last physical inventory was

Date of next physical inventory is




                 Case: 20-30604          Doc# 147          Filed: 09/21/20       Entered: 09/21/20 21:47:12               Page    6 of
                                                                                                                            Revised 1/1/98
                                                                       100
                                                       Schedule C
                                                      Real Property

Description                                                                         Cost             Market Value
     Land, Building & Office Suites                                                                      $70,459,249
     Accumulated Depreciation                                                                            ($8,607,103)




     Total                                                                                 $0               $61,852,146


                                                       Schedule D
                                                 Other Depreciable Assets

Description                                                                         Cost             Market Value
Machinery & Equipment -
     A/V Equipment                                                                                                   $1,693



     Total                                                                                 $0                        $1,693

Furniture & Fixtures -
     Furniture & Fixtures                                                                                      $343,526
     Accumulated Depreciation                                                                                  ($11,281)


     Total                                                                                 $0                  $332,246

Office Equipment -
     Computers                                                                                                 $294,853
     Accumulated Depreciation                                                                                 ($197,798)

     Total                                                                                 $0                   $97,055

Leasehold Improvements -
     Tenant Improvements                                                                                       $102,074
     Accumulated Depreciation Fixed Assets                                                                    ($432,612)
     Net Acquisition Assets                                                                                  $3,234,412
     Net Capitalized Improvements                                                                            $7,298,706


     Total                                                                                 $0               $10,202,580

Vehicles -
     Vehicles                                                                                                  $344,421
     Accumulated Depreciation                                                                                 ($128,989)


     Total                                                                                 $0                  $215,432




               Case: 20-30604         Doc# 147   Filed: 09/21/20      Entered: 09/21/20 21:47:12   Page   7 of
                                                                                                    Revised 1/1/98
                                                             100
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days           31-60 Days         61-90 Days        91+ Days              Total
Federal
      Income Tax Withholding                                  $0                  $0                 $0              $0                   $0
      FICA - Employee                                         $0                  $0                 $0              $0                   $0
      FICA - Employer                                         $0                  $0                 $0              $0                   $0
      Unemployment (FUTA)                                     $0                  $0                 $0              $0                   $0
      Income                                                  $0                  $0                 $0              $0                   $0
      Other (Attach List)                                     $0                  $0                 $0              $0                   $0
Total Federal Taxes                                           $0                  $0                 $0              $0                   $0
State and Local
      Income Tax Withholding                                  $0                  $0                 $0              $0                   $0
      Unemployment (UT)                                       $0                  $0                 $0              $0                   $0
      Disability Insurance (DI)                               $0                  $0                 $0              $0                   $0
      Empl. Training Tax (ETT)                                $0                  $0                 $0              $0                   $0
      Sales                                                   $0                  $0                 $0              $0                   $0
      Excise                                                  $0                  $0                 $0              $0                   $0
      Real property                                           $0                  $0                 $0              $0                   $0
      Personal property                                       $0                  $0                 $0              $0                   $0
      Income                                                  $0                  $0                 $0              $0                   $0
      Other (Attach List)                                     $0                  $0                 $0              $0                   $0
Total State & Local Taxes                                     $0                  $0                 $0              $0                   $0
Total Taxes                                                   $0                  $0                 $0              $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed          Allowed
List Total Claims For Each Classification -                                                Amount          Amount (b)
      Secured claims (a)                                                                     $0               $0
      Priority claims other than taxes                                                       $0               $0
      Priority tax claims                                                                    $0               $0
      General unsecured claims                                                               $0               $0

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1           Account 2          Account 3         Account 4
Bank
Account Type
Account No.
Account Purpose
Balance, End of Month
Total Funds on Hand for all Accounts                          $0

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.
                Case: 20-30604            Doc# 147         Filed: 09/21/20           Entered: 09/21/20 21:47:12             Page   8 of
                                                                                                                             Revised 1/1/98
                                                                       100
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                     For the Month Ended     08/31/20

                                                                                                 Actual                  Cumulative
                                                                                             Current Month              (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                    $783,998                    $783,998
2          Cash Received from Sales                                                                       $0                          $0
3          Interest Received                                                                              $0                          $0
4          Borrowings                                                                                     $0                          $0
5          Funds from Shareholders, Partners, or Other Insiders                                           $0                          $0
6          Capital Contributions                                                                          $0                          $0
7          Management Fees and Admin Costs                                                          $375,536                    $375,536
8                                                                                                                                     $0
9                                                                                                                                     $0
10                                                                                                                                    $0
11                                                                                                                                    $0

12               Total Cash Receipts                                                               $1,159,534                 $1,159,534

     Cash Disbursements
13         Payments for Inventory                                                                            $0                          $0
14         Selling                                                                                           $0                          $0
15         Administrative                                                                                                                $0
16         Capital Expenditures                                                                              $0                          $0
17         Principal Payments on Debt                                                                        $0                          $0
18         Interest Paid                                                                                     $0                          $0
           Rent/Lease:
19               Personal Property                                                                           $0                          $0
20               Real Property                                                                               $0                          $0
           Amount Paid to Owner(s)/Officer(s)
21               Salaries                                                                                    $0                          $0
22               Draws                                                                                       $0                          $0
23               Commissions/Royalties                                                                       $0                          $0
24               Expense Reimbursements                                                                      $0                          $0
25               Other                                                                                       $0                          $0
26         Salaries/Commissions (less employee withholding)                                                  $0                          $0
27         Management Fees                                                                                   $0                          $0
           Taxes:
28               Employee Withholding                                                                        $0                          $0
29               Employer Payroll Taxes                                                                      $0                          $0
30               Real Property Taxes                                                                         $0                          $0
31               Other Taxes                                                                                 $0                          $0
32         Other Cash Outflows:
33               Operating                                                                          $627,906                    $627,906
34               SG&A                                                                               $178,387                    $178,387
35               Interest Only Payments on Mortgages                                                $163,841                    $163,841
36                                                                                                        $0                          $0
37                                                                                                        $0                          $0

38               Total Cash Disbursements:                                                          $970,134                    $970,134

39 Net Increase (Decrease) in Cash                                                                  $189,400                    $189,400

40 Cash Balance, Beginning of Period                                                                $537,674                    $537,674

41 Cash Balance, End of Period                                                                      $727,074                    $727,074



                  Case: 20-30604           Doc# 147        Filed: 09/21/20      Entered: 09/21/20 21:47:12        Page    9 of
                                                                                                                    Revised 1/1/98
                                                                       100
                                                           STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 08/31/20

                                                                                                            Actual             Cumulative
     Cash Flows From Operating Activities                                                                Current Month        (Case to Date)
1         Cash Received from Sales - Management and Admin Fees                                                  $273,880                $273,880
2         Rent/Leases Collected                                                                                 $769,368                $769,368
3         Interest Received                                                                                           $0                      $0
4         Cash Paid to Suppliers                                                                                 $14,738                 $14,738
5         Cash Paid for Selling Expenses                                                                          $1,862                  $1,862
6         Cash Paid for Administrative Expenses                                                                 $296,090                $296,090
          Cash Paid for Rents/Leases:
7              Personal Property                                                                                      $0                      $0
8              Real Property                                                                                          $0                      $0
9         Cash Paid for Interest                                                                                $163,841                $163,841
10        Cash Paid for Net Payroll and Benefits                                                                 $17,267                 $17,267
          Cash Paid to Owner(s)/Officer(s)
11             Salaries                                                                                         $255,594                $255,594
12             Draws                                                                                                  $0                      $0
13             Commissions/Royalties                                                                                  $0                      $0
14             Expense Reimbursements                                                                                 $0                      $0
15             Other                                                                                              $1,191                  $1,191
          Cash Paid for Taxes Paid/Deposited to Tax Acct.
16             Employer Payroll Tax                                                                              $19,891                 $19,891
17             Employee Withholdings                                                                                  $0                      $0
18             Real Property Taxes                                                                                    $0                      $0
19             Other Taxes                                                                                            $0                      $0
20        Cash Paid for General Expenses                                                                              $0                      $0
21             Insurance Expense                                                                                 $37,460                 $37,460
22                                                                                                                                            $0
23            Outside Services                                                                                   ($25,692)              ($25,692)
24            Bank Charges                                                                                          ($960)                 ($960)
25            Association Due                                                                                    ($18,857)              ($18,857)
26

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                      $280,824                $280,824

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                       $0                     $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                             $0                     $0
30        U.S. Trustee Quarterly Fees                                                                                    $0                     $0
31                                                                                                                       $0                     $0

32            Net Cash Provided (Used) by Reorganization Items                                                           $0                     $0

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                   $280,824                $280,824

     Cash Flows From Investing Activities

34        Capital Expenditures                                                                                           $0                     $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                        $0                     $0
36

37            Net Cash Provided (Used) by Investing Activities                                                           $0                     $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                                               $0                     $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                  $0                     $0
40        Capital Contributions                                                                                          $0                     $0
41        Principal Payments                                                                                             $0                     $0
42                                                                                                                       $0                     $0

43            Net Cash Provided (Used) by Financing Activities                                                           $0                     $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                         $280,824                $280,824

45 Cash and Cash Equivalents at Beginning of Month                                                              $445,451                $445,451

46 Cash and Cash Equivalents at End of Month                                                                    $726,275                $726,275

                  Case: 20-30604                Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12                  Page 10 of
                                                                                                                                      Revised 1/1/98
                                                                                100
                                                                                                                 ACTUAL TO BUDGET RECONCILIATION

Professional Financial Investors
13-Week Cash Flow Forecast
13-Weeks Ending 10/23/2020
                                                                                     Actual          Actual           Actual         Actual            Actual
                                                                                       1                2                3              4                 5
Week Ended                                                                          7/31/2020         8/7/2020        8/14/2020   8/21/20220           8/28/2020       Total        Forecast           Variance                                   Comment

Beginning Balance                                                                  $ 376,756     $ 678,895        $ 1,011,829     $ 1,026,591      $ 968,723       $ 376,756       $ 376,756       $        -
Restricted Cash                                                                    $ 100,000                                                                       $ 100,000       $       -       $ 100,000.00     Original opening balance did not include escrow restricted cash

Collections:
   Management and Admin Fees                                                       $ 117,524     $ 104,206        $ 153,805       $            -   $          -    $ 375,535       $ 266,000       $     109,535    July admin fee collected but not in forecast in the period
   Net Rents:                                                                                                                                                      $       -       $       -       $           -
      PFI dba Duffy Place - Duffy Place                                            $   15,617    $     1,131      $     64,995    $    (2,257)     $      6,482    $  85,968       $  19,049       $      66,919    Significant payments of past due rents by several tenants
      PFI dba Gate 5 - Mariners Landing                                            $    1,162    $    11,070      $      3,614    $       (18)     $       (559)   $  15,269       $  (3,787)      $      19,056    Significant payments of past due rents by several tenants
      PFI dba 107 Marin Apartments - 107 Marin                                     $        -    $    10,928      $        256    $      (520)     $      5,404    $  16,067       $   5,364       $      10,703    Forecast mortgage expense not incurred; refi suspended
      PFI dba 1129 - 1129 3rd Street Apartments                                    $        -    $     5,781      $       (230)   $      (229)     $        (75)   $   5,247       $   2,356       $       2,891    Lower than forecast expense payments*
      PFI dba 117 Las Gallinas Business - Las Galinas Business Center              $      450    $     9,380      $       (135)   $      (388)     $     (2,077)   $   7,230       $   1,407       $       5,823    Additional payments of past due rents by several tenants
      PFI dba Rafael Gardens Apartments - San Rafael Gardens                       $        -    $     6,556      $      1,750    $    (7,161)     $       (483)   $     663       $  (3,367)      $       4,030    Lower than forecast expense payments*
      PFI dba 1506 Novato Court Apartments - Novato Apartments                     $        -    $     5,648      $       (252)   $      (313)     $       (145)   $   4,938       $   3,171       $       1,767    Lower than forecast expense payments*
      PFI dba Santa House - Santa Land                                             $        -    $    (6,563)     $       (138)   $      (684)     $        (75)   $  (7,460)      $ (10,344)      $       2,884    Lower than forecast expense payments*
      PFI dba 353 Bel Marin Keys - The Keys Center                                 $    4,910    $     7,381      $       (873)   $    (1,472)     $     (1,796)   $   8,150       $   2,479       $       5,670    Lower than forecast expense payments*
      PFI dba 355 Redwood Manor Apartments - Redwood Manor                         $    1,285    $    12,485      $        481    $      (441)     $       (563)   $  13,246       $   2,796       $      10,450    Lower than forecast expense payments*
      PFI dba 390 Woodland Ave. - Woodland Apartments                              $        -    $     9,139      $          -    $         -      $       (387)   $   8,752       $   2,871       $       5,881    Lower than forecast expense payments*
      PFI dba 419 Prospect Dr. - 419 Prospect Drive                                $        -    $    13,071      $          -    $      (536)     $        (40)   $  12,494       $   5,639       $       6,855    Lower than forecast expense payments*
      PFI dba 461 Ignacio Blvd. - Ignacio Hills Tennis & Gardens                   $      933    $    12,676      $     (3,347)   $      (415)     $      2,523    $  12,370       $   6,905       $       5,465    Lower than forecast expense payments*
      PFI dba 501 Ignacio Blvd. - Ignacio Hills Tennis & Gardens                   $      492    $    23,950      $     (5,108)   $         -      $       (405)   $  18,929       $  13,148       $       5,781    Lower than forecast expense payments*
      PFI dba 515 Brookside Apartments - Brookside                                 $        -    $    15,375      $          -    $    (9,706)     $       (681)   $   4,988       $   5,346       $        (358)
      PFI dba 7200 Redwood Blvd. - North Bay Business Center                       $   59,142    $    13,247      $      1,325    $   (11,211)     $        392    $  62,895       $  37,596       $      25,298    New short term tenants not previously forecast
      PFI dba 885 Broadway Apartments - 885 Broadway                               $        -    $     9,297      $      9,826    $    (1,647)     $       (652)   $  16,824       $   2,701       $      14,123    Combination of rent catch up and lower expense payments
      PFI dba Hammondale Apartments - Hammondale                                   $        -    $     8,668      $        113    $      (260)     $       (497)   $   8,024       $   3,462       $       4,562    Lower than forecast expense payments*
      PFI dba 49 Ignacio Lane - Ignacio Lane                                       $        -    $    12,720      $       (124)   $      (276)     $       (178)   $  12,142       $   8,395       $       3,747    Lower than forecast expense payments*
      PFI dba Merrydale Apartments - Merrydale View Apartments                     $        -    $    16,392      $        (43)   $      (520)     $        (86)   $  15,742       $     696       $      15,046    Combination of rent catch up and lower expense payments
      PFI dba Pacheco Villa 1 - Pacheco Villa                                      $      250    $    11,946      $       (627)   $         -      $       (774)   $  10,796       $  11,123       $        (327)
      16914 Sonoma - TIC - 16914 Sonoma Highway                                    $      374    $    28,449      $     (2,254)   $     1,948      $       (907)   $  27,609       $   3,243       $      24,366    Combination of new security deposits and lower expense payments
      Proceeds from Sale of Property                                                                                                                               $       -       $       -       $           -
   Other                                                                                                                                                           $       -       $       -       $           -
Total Collections:                                                                 $ 202,139     $ 342,934        $ 223,032       $   (36,107)     $      4,420    $ 736,418       $ 386,250       $     350,168

Operating Disbursements:
   Insurance                                                                       $        -    $          -     $        -      $   (21,761)     $      -        $ (21,761) $ (97,590) $                75,829    Amount accrued but not due in this period
   Mortgages                                                                       $        -    $          -     $   (4,898)     $       -        $      -        $   (4,898) $   (9,232) $               4,335    Original estimate based on misclassified interest amounts
   Taxes (property taxes accrued in Net Rents above)                               $        -    $          -     $        -      $       -        $      -        $        - $         - $                    -
   Payroll & Employee Reimbursements                                               $        -    $          -     $ (133,650)     $       -        $ (136,359)     $ (270,008) $ (330,517) $              60,509    Original estimate based on higher employment levels
   Credit Card                                                                     $        -    $    (10,000)    $        -      $       -        $      -        $ (10,000) $ (10,000) $                     -
   Accounts Payable                                                                $        -    $          -     $ (69,723)      $       -        $ (109,710)     $ (179,433) $ (169,295) $             (10,138)
   UST Fees                                                                        $        -    $          -     $        -      $       -        $      -        $        - $         - $                    -
   Utility Deposits (21,460)                                                       $        -    $          -     $        -      $       -        $      -        $        - $ (21,460) $                21,460    No deposits paid in this period
   Other                                                                           $        -    $          -     $        -      $       -        $      -        $        - $ (20,000) $                20,000    No other amounts paid in this period
Total Operating Disbursements:                                                     $        -    $    (10,000)    $ (208,270)     $   (21,761)     $ (246,069)     $ (486,100) $ (658,094) $             171,994

Operating Cash Flow                                                                $ 202,139     $ 332,934        $     14,762    $   (57,868)     $ (241,649)     $ 250,319       $ (271,844) $         522,163
                                                                                                                                                                   $       -       $        - $                -
Ending Balance                                                                     $ 678,895     $ 1,011,829      $ 1,026,591     $ 968,723        $ 727,074       $ 727,074       $ 104,912 $           622,163

Non-Operating Disbursements:

   Armanino                                                                        $        -    $          -     $          -    $            -   $          -    $           -   $          -    $           -
      Forensics                                                                    $        -    $          -     $          -    $            -   $          -    $           -   $    (90,000)   $      90,000    No professionals paid in this period
      CRO/Operations                                                               $        -    $          -     $          -    $            -   $          -    $           -   $   (195,000)   $     195,000    No professionals paid in this period
   Sheppard Mullin                                                                 $        -    $          -     $          -    $            -   $          -    $           -   $   (440,000)   $     440,000    No professionals paid in this period
   Other Professionals                                                             $        -    $          -     $          -    $            -   $          -    $           -   $   (100,000)   $     100,000    No professionals paid in this period
   Committee of Unsecured Creditors Counsel                                        $        -    $          -     $          -    $            -   $          -    $           -   $          -    $           -    No professionals paid in this period
   Other                                                                           $        -    $          -     $          -    $            -   $          -    $           -   $          -    $           -    No professionals paid in this period
Total Non-Operating Disbursements:                                                 $        -    $          -     $          -    $            -   $          -    $           -   $   (825,000)   $     825,000

   * Note: Company paid July expenses prior to filing, reducing payment obligations in August




                                                          Case: 20-30604                        Doc# 147                Filed: 09/21/20 Entered: 09/21/20 21:47:12                                                       Page 11 of
                                                                                                                                    100
                                                                                       August 31, 2020    Page:         1 of 2


                                                                                       Customer Service:
                                                                                       1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            PROFESSIONAL INVESTORS CLEARING ACCOUNT
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       4869227399
                                                       4869227
                                                           22         Beginning balance                  $104,721.78
                  Low balance                           $11,570.22    Deposits/Additions                   $2,000.00
                  Average balance                       $75,331.70    Withdrawals/Subtractions            $95,151.56
                  Interest earned                            $0.00    Ending balance                      $11,570.22




    Other Deposits/ Additions
         Date      Description                                                                              Additions
         08-04     Cash Mgmt Trsfr Cr Ref 2171727l Funds Transfer Frm Dep 4870819465
                                                                          4870819    From Transfer To        2,000.00
                   Return 2k From Earlier
    Total Other Deposits/ Additions                                                                        $2,000.00



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                           Subtractions
         08-24                                                         20200
                   ACH Debit Direct Capital EDI Pymnts 097-0114388-000 20200824                                111.56
    Total ACH and Electronic Payments/Subtractions                                                           $111.56




                                 Member FDIC                               SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12                Page 12 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                            August 31, 2020          Page: 2 of 2

    Other Withdrawals/Subtractions
        Date         Description                                                                                    Subtractions
        08-04        Cash Mgmt Trsfr Dr Ref 2171201l Funds Transfer To Dep 4870819465
                                                                           4870819    From Transfer To                  2,000.00
                     Cover August Mortgage
        08-06        Cash Mgmt Trsfr Dr Ref 2191237l Funds Transfer To Dep 20112
                                                                           20112763 From Transfer To                    7,000.00
                     Cover Shortfall In Acct
        08-07        Cash Mgmt Trsfr Dr Ref 2201201l Funds Transfer To Dep 2
                                                                           20112763
                                                                            00112   From Transfer To                    4,000.00
                     Cover Short Fall
        08-10        Cash Mgmt Trsfr Dr Ref 2231241l Funds Transfer To Dep 20112
                                                                           20112763 From Transfer To                    5,000.00
                     Cover Shortfall
        08-18        Cash Mgmt Trsfr Dr Ref 2310953l Funds Transfer To Dep 4867957823
                                                                           4867957    From Transfer For                 7,000.00
                     Mortg Age And Expenses
        08-26        Cash Mgmt Trsfr Dr Ref 2391356l Funds Transfer To Dep 20112
                                                                           20112763 From Transfer To                   70,000.00
                     Fund 0 8312020 Payroll
        08-27        Research Charge Pfi Docs & Ck Copies                                                                  40.00
    Total Other Withdrawals/Subtractions                                                                             $95,040.00



    Daily Balances
             Date                    Amount            Date                     Amount               Date                 Amount
             07-31                 104,721.78          08-07                 93,721.78               08-24               81,610.22
             08-04                 104,721.78          08-10                 88,721.78               08-26               11,610.22
             08-06                  97,721.78          08-18                 81,721.78               08-27               11,570.22
                                                                                                     08-31               11,570.22


    Overdraft Fee Summary

                                                                     Total For                          Total
                                                                    This Period                      Year-to-Date

                 Total Overdraft Fees                                   $0.00                            $0.00

                 Total Returned Item Fees                               $0.00                            $0.00




    Checks
                                                   (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                                 Total Checks paid: 0 for -$0.00




                                    Member FDIC                                   SBA Preferred Lender
  Case: 20-30604             Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                          Page 13 of
                                                            100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 14 of
                                                        100
                                                                                       August 31, 2020    Page:         1 of 10


                                                                                       Customer Service:
                                                                                       1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                         20112763
                                                         20112        Beginning balance                   $84,450.97
                  Low balance                           -$6,514.48    Deposits/Additions                 $346,924.90
                  Average balance                       $65,609.69    Withdrawals/Subtractions           $423,959.31
                  Interest earned                            $0.00    Ending balance                       $7,416.56




    Other Deposits/ Additions
         Date      Description                                                                             Additions
         08-06     Cash Mgmt Trsfr Cr Ref 2191237l Funds Transfer Frm Dep 4869227399
                                                                          4869227    From Transfer To        7,000.00
                   Cover Shortfall In Acct
         08-06     Remote Capture Dep                                                                        2,194.78
         08-07     Cash Mgmt Trsfr Cr Ref 2201201l Funds Transfer Frm Dep 4869227399
                                                                          4869227    From Transfer To        4,000.00
                   Cover Short Fall
         08-10     Cash Mgmt Trsfr Cr Ref 2231241l Funds Transfer Frm Dep 4869227399
                                                                          4869227    From Transfer To        5,000.00
                   Cover Shortfall
         08-10     Remote Capture Dep                                                                      104,206.20
         08-11     Remote Capture Dep                                                                      153,805.54
         08-12     Remote Capture Dep                                                                          718.38
         08-26     Cash Mgmt Trsfr Cr Ref 2391356l Funds Transfer Frm Dep 4869227399
                                                                          4869227    From Transfer To       70,000.00
                   Fund 0 8312020 Payroll
    Total Other Deposits/ Additions                                                                      $346,924.90




                                 Member FDIC                               SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12                Page 15 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                        August 31, 2020     Page: 2 of 10

    ACH and Electronic Payments/Subtractions
        Date        Description                                                                            Subtractions
        08-03       ACH Debit Comcast Business Web Pay 971394567 20200803                                           51.89
        08-03       ACH Debit Comcast Business Web Pay 923606352 20200803                                        1,307.92
        08-03       ACH Debit Prof Financial ACH 3368023322 Debit Offset For O Riginated Credits                 4,334.64
        08-04       ACH Debit Extras Dental ACH Pymt D6pvh0u8rowv 20200804                                          49.00
        08-05       ACH Debit Unitedhcmedicare Medinspymt 20200805                                                  91.90
        08-10       ACH Debit Sprint8006396111 Achbillpay 20200810                                                 362.57
        08-10       ACH Debit Verizon Wireless Payments 024205612900001 20200810                                   941.13
        08-10       ACH Debit Heritage Bank Transfer Loan Pmt 1548xx                                             2,207.75
        08-10       ACH Debit Heritage Bank Transfer Loan Pmt 1593xx                                             2,689.89
        08-12       ACH Debit Payroll Resource Transfer Profess 20200812                                           189.58
        08-12       ACH Debit Payroll Resource Transfer Profess 20200812                                           199.28
        08-12       ACH Debit Payroll Resource Transfer Profess 20200812                                        39,625.13
        08-12       ACH Debit Payroll Resource Transfer Profess 20200812                                        93,635.52
        08-24       ACH Debit Comcast Cable 20200824                                                               110.06
        08-27       ACH Debit Payroll Resource Transfer Profess 20200827                                           189.58
        08-27       ACH Debit Payroll Resource Transfer Profess 20200827                                           196.36
        08-27       ACH Debit Payroll Resource Transfer Profess 20200827                                        39,301.59
        08-27       ACH Debit Payroll Resource Transfer Profess 20200827                                        87,930.37
    Total ACH and Electronic Payments/Subtractions                                                         $273,414.16



    Other Withdrawals/Subtractions
        Date        Description                                                                            Subtractions
        08-05       Overdraft Fee For Overdraft Check #    57911                                                    35.00
        08-06       Overdraft Fee For Overdraft Check #    57905                                                    35.00
        08-07       Overdraft Fee For Overdraft Check #    57919                                                    35.00
        08-07       Overdraft Fee For Overdraft Check #    57916                                                    35.00
        08-07       Overdraft Fee For Overdraft Check #    57914                                                    35.00
        08-20       Wire Transfer-out Bob Domestic Acct#20112763
                                                        #20112   Bento The Bancorp Bank Pfi Bento Car D         10,000.00
                    Funding
        08-27       Research Charge Pfi Docs & Ck Copies                                                           40.00
    Total Other Withdrawals/Subtractions                                                                      $10,215.00



    Daily Balances
            Date                    Amount             Date                  Amount                Date            Amount
            07-31                  84,450.97           08-11               251,166.64              08-21          78,824.29
            08-03                  47,532.75           08-12               118,235.51              08-24          72,994.87
            08-04                     565.95           08-13               106,343.51              08-25          71,800.08
            08-05                  -6,549.48           08-17               106,328.27              08-26         138,571.08
            08-06                  -3,580.60           08-18                94,177.88              08-27          10,712.40
            08-07                  -2,468.70           08-19                91,849.04              08-31           7,416.56
            08-10                  97,361.10           08-20                79,838.45




                                   Member FDIC                                  SBA Preferred Lender
  Case: 20-30604            Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                     Page 16 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                   August 31, 2020           Page: 3 of 10

    Overdraft Fee Summary

                                                              Total For                          Total
                                                             This Period                      Year-to-Date

                Total Overdraft Fees                            $175.00                            $210.00

                Total Returned Item Fees                         $0.00                             $175.00




    Checks

             Check #              Amount          Date               Check #                        Amount         Date
                1139             $505.93          08-20                   57924                   $11,892.00      08-18
                1140               $77.50         08-20                   57925                     $168.33       08-18
                1141            $3,229.00         08-26                   57926                     $625.00       08-21
                1142             $715.00          08-20                   57927                    $2,328.84      08-19
              *57776            $2,546.24         08-10                   57928                    $3,600.00      08-24
              *57868            $4,634.48         08-03                   57929                       $50.00      08-24
               57869            $7,285.00         08-03                   57930                       $56.81      08-25
              *57871            $1,024.76         08-04                   57931                       $25.00      08-24
               57872           $16,828.00         08-03                   57932                       $25.00      08-24
               57873             $595.26          08-04                   57933                       $25.00      08-24
              *57877            $3,600.00         08-04                   57934                       $25.00      08-24
               57878               $66.11         08-20                  *57936                       $25.00      08-25
              *57881             $718.38          08-03                  *57939                       $25.00      08-21
              *57885               $92.86         08-07                   57940                     $300.00       08-20
              *57901               $15.24         08-17                   57941                     $394.00       08-24
               57902               $90.06         08-18                  *57943                     $152.10       08-24
               57903             $148.05          08-05                   57944                       $76.05      08-20
              *57905            $5,551.60         08-06                   57945                     $636.49       08-25
              *57907            $1,695.06         08-04                   57946                       $37.44      08-21
              *57909             $105.63          08-03                   57947                     $200.78       08-27
               57910            $1,080.00         08-03                   57948                     $125.78       08-24
               57911            $6,567.73         08-05                   57949                     $270.00       08-20
               57912             $628.82          08-10                   57950                     $201.83       08-25
               57913           $40,000.00         08-04                   57951                       $62.18      08-24
               57914            $1,104.86         08-07                   57952                     $154.15       08-25
               57915                $2.72         08-04                   57953                     $625.37       08-24
               57916             $867.00          08-07                   57954                     $326.44       08-24
               57917             $272.75          08-05                   57955                     $120.51       08-25
               57918             $572.28          08-03                   57956                     $283.49       08-24
               57919             $718.38          08-07                  *57958                     $326.72       08-21
               57920             $339.30          08-06                  *57960                    $2,823.55      08-31
               57921             $300.00          08-06                   57961                     $472.29       08-31
              *57923           $11,892.00         08-13
                                            (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                  Total Checks paid: 65 for -$140,330.15




                              Member FDIC                                  SBA Preferred Lender
  Case: 20-30604        Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12                             Page 17 of
                                                    100
PROFESSIONAL FINANCIAL INVESTORS INC                                           August 31, 2020     Page: 4 of 10




Check # 1139, Posted 08-20-20, Amount $505.93           Check # 57868, Posted 08-03-20, Amount $4,634.48




Check # 1140, Posted 08-20-20, Amount $77.50            Check # 57869, Posted 08-03-20, Amount $7,285.00




Check # 1141, Posted 08-26-20, Amount $3,229.00         Check # 57871, Posted 08-04-20, Amount $1,024.76




Check # 1142, Posted 08-20-20, Amount $715.00           Check # 57872, Posted 08-03-20, Amount $16,828.00




Check # 57776, Posted 08-10-20, Amount $2,546.24        Check # 57873, Posted 08-04-20, Amount $595.26




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604         Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12             Page 18 of
                                                      100
PROFESSIONAL FINANCIAL INVESTORS INC                                           August 31, 2020     Page: 5 of 10




Check # 57877, Posted 08-04-20, Amount $3,600.00        Check # 57902, Posted 08-18-20, Amount $90.06




Check # 57878, Posted 08-20-20, Amount $66.11           Check # 57903, Posted 08-05-20, Amount $148.05




Check # 57881, Posted 08-03-20, Amount $718.38          Check # 57905, Posted 08-06-20, Amount $5,551.60




Check # 57885, Posted 08-07-20, Amount $92.86           Check # 57907, Posted 08-04-20, Amount $1,695.06




Check # 57901, Posted 08-17-20, Amount $15.24           Check # 57909, Posted 08-03-20, Amount $105.63




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604         Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12             Page 19 of
                                                      100
PROFESSIONAL FINANCIAL INVESTORS INC                                           August 31, 2020     Page: 6 of 10




Check # 57910, Posted 08-03-20, Amount $1,080.00                        osted 08-04-20,
                                                        Check # 57915, Posted 08 04 2 Amount $2.72




Check # 57911, Posted 08-05-20, Amount $6,567.73        Check # 57916, Posted 08-07-20, Amount $867.00




Check # 57912, Posted 08-10-20, Amount $628.82          Check # 57917, Posted 08-05-20, Amount $272.75




Check # 57913, Posted 08-04-20, Amount $40,000.00       Check # 57918, Posted 08-03-20, Amount $572.28




Check # 57914, Posted 08-07-20, Amount $1,104.86        Check # 57919, Posted 08-07-20, Amount $718.38




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604         Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12             Page 20 of
                                                      100
PROFESSIONAL FINANCIAL INVESTORS INC                                           August 31, 2020     Page: 7 of 10




Check # 57920, Posted 08-06-20, Amount $339.30          Check # 57926, Posted 08-21-20, Amount $625.00




Check # 57921, Posted 08-06-20, Amount $300.00          Check # 57927, Posted 08-19-20, Amount $2,328.84




Check # 57923, Posted 08-13-20, Amount $11,892.00       Check # 57928, Posted 08-24-20, Amount $3,600.00




Check # 57924, Posted 08-18-20, Amount $11,892.00       Check # 57929, Posted 08-24-20, Amount $50.00




Check # 57925, Posted 08-18-20, Amount $168.33          Check # 57930, Posted 08-25-20, Amount $56.81




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604        Doc# 147         Filed: 09/21/20 Entered: 09/21/20 21:47:12             Page 21 of
                                                      100
PROFESSIONAL FINANCIAL INVESTORS INC                                           August 31, 2020     Page: 8 of 10




Check # 57931, Posted
                  t d 08-24-20,
                      08 24 20 Amount $25.00                           P t d 08-21-20,
                                                        Check # 57939, Posted      20 Amount $25.00




Check # 57932, Posted 08-24-20,
                osted 08 24 2 Amount $25.00             Check # 57940, Posted
                                                                            d 08-20-20,
                                                                              08 20 20 Amount $300.00




Check # 57933, Posted
                  t d 08-24-20,
                      08 24     Amount $25.00           Check # 57941, Posted 08-24-20, Amount $394.00




Check # 57934, Posted 08-24-20, Amount $25.00           Check # 57943, Posted 08-24-20, Amount $152.10




Check # 57936, Posted 08-25-20, Amount $25.00           Check # 57944, Posted 08-20-20, Amount $76.05




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604        Doc# 147         Filed: 09/21/20 Entered: 09/21/20 21:47:12             Page 22 of
                                                      100
PROFESSIONAL FINANCIAL INVESTORS INC                                           August 31, 2020     Page: 9 of 10




Check # 57945, Posted 08-25-20, Amount $636.49          Check # 57950, Posted 08-25-20, Amount $201.83




Check # 57946, Posted 08-21-20, Amount $37.44           Check # 57951, Posted 08-24-20, Amount $62.18




Check # 57947, Posted 08-27-20, Amount $200.78          Check # 57952, Posted 08-25-20, Amount $154.15




Check # 57948, Posted 08-24-20, Amount $125.78          Check # 57953, Posted 08-24-20, Amount $625.37




Check # 57949, Posted 08-20-20, Amount $270.00          Check # 57954, Posted 08-24-20, Amount $326.44




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604        Doc# 147         Filed: 09/21/20 Entered: 09/21/20 21:47:12             Page 23 of
                                                      100
PROFESSIONAL FINANCIAL INVESTORS INC                                         August 31, 2020    Page: 10 of 10




Check # 57955, Posted 08-25-20, Amount $120.51          Check # 57960, Posted 08-31-20, Amount $2,823.55




Check # 57956, Posted 08-24-20, Amount $283.49          Check # 57961, Posted 08-31-20, Amount $472.29




Check # 57958, Posted 08-21-20, Amount $326.72




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604        Doc# 147         Filed: 09/21/20 Entered: 09/21/20 21:47:12           Page 24 of
                                                      100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 25 of
                                                        100
                                                                                      August 31, 2020    Page:         1 of 3


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL INVESTORS
            1 HAMMONDALE
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                        992959668
                                                        9929596      Beginning balance                    $9,966.58
                  Low balance                           $17,275.84   Deposits/Additions                  $19,273.27
                  Average balance                       $17,499.98   Withdrawals/Subtractions            $11,964.01
                  Interest earned                            $0.00   Ending balance                      $17,275.84




    Other Deposits/ Additions
         Date      Description                                                                             Additions
         08-03     Remote Capture Dep                                                                       2,131.00
         08-04     Remote Capture Dep                                                                       2,050.00
         08-11     Remote Capture Dep                                                                         112.85
    Total Other Deposits/ Additions                                                                       $4,293.85



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                          Subtractions
         08-05     ACH Debit Banner Bank Multi Fam 20200805                                                 5,236.94
         08-24     ACH Debit Marin Sanitary S Auto Pay 20200824                                               260.22
         08-25     ACH Debit Pacific Gas & El Payment 20200824                                                 60.21
    Total ACH and Electronic Payments/Subtractions                                                        $5,557.37




                                 Member FDIC                              SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12               Page 26 of
                                                           100
PROFESSIONAL INVESTORS                                                                         August 31, 2020          Page: 2 of 3

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                      Additions
        08-03        ACH Credit Prof Financial ACH 1768023322 Credit Offset For Originated Debits                      5,900.00
        08-03        ACH Credit Marin County Che Ap/Ar 200025556 12114021 8 0501986475                                 3,839.00
        08-10        ACH Credit Far Western Anth ACH Paymen Aug-2020 Rent - 20 0 Gate 5 Road, Sui Te                   5,240.42
                     #102 + Cam Esti Mate
    Total ACH and Electronic Deposits/Additions                                                                     $14,979.42



    Other Withdrawals/Subtractions
        Date         Description                                                                                   Subtractions
        08-10                                                              992896
                     Cash Mgmt Trsfr Dr Ref 2231206l Funds Transfer To Dep 992896910 From Deposit                      5,240.42
                     Correction Req From Jarek
        08-27        Research Charge Pfi Docs & Ck Copies                                                                 40.00
    Total Other Withdrawals/Subtractions                                                                             $5,280.42



    Daily Balances
             Date                   Amount             Date                    Amount               Date                 Amount
             07-31                  9,966.58           08-07                18,120.64               08-25               17,315.84
             08-03                 21,836.58           08-10                17,523.42               08-27               17,275.84
             08-04                 23,886.58           08-11                17,636.27               08-31               17,275.84
             08-05                 18,649.64           08-24                17,376.05


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                            $0.00

                 Total Returned Item Fees                              $0.00                            $0.00




    Checks

             Check #                   Amount            Date              Check #                      Amount           Date
                     669                $425.00         08-07                    671                    $597.22         08-10
                     670                $104.00         08-07
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 3 for -$1,126.22




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                          Page 27 of
                                                           100
PROFESSIONAL INVESTORS                                                           August 31, 2020   Page: 3 of 3




Check # 0669, Posted 08-07-20, Amount $425.00           Check # 0671, Posted 08-10-20, Amount $597.22




Check # 0670, Posted 08-07-20, Amount $104.00




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604        Doc# 147         Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 28 of
                                                      100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 29 of
                                                        100
                                                                                      August 31, 2020    Page:         1 of 3


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            107 MARIN
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                        992961763
                                                        9929617      Beginning balance                   $28,481.35
                  Low balance                           $35,553.87   Deposits/Additions                  $18,130.63
                  Average balance                       $36,853.51   Withdrawals/Subtractions            $11,058.11
                  Interest earned                            $0.00   Ending balance                      $35,553.87




    Other Deposits/ Additions
         Date      Description                                                                             Additions
         08-03     Remote Capture Dep                                                                       4,765.00
         08-05     Remote Capture Dep                                                                       2,391.00
         08-05     Remote Capture Dep                                                                          27.63
         08-10     Remote Capture Dep                                                                         256.00
    Total Other Deposits/ Additions                                                                       $7,439.63



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                          Subtractions
         08-24     ACH Debit Marin Sanitary S Auto Pay 20200824                                               520.44
         08-25     ACH Debit Pacific Gas & El Payment 20200824                                                210.42
    Total ACH and Electronic Payments/Subtractions                                                          $730.86




                                 Member FDIC                              SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12               Page 30 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                           August 31, 2020           Page: 2 of 3

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                       Additions
        08-03        ACH Credit Marin County Che Ap/Ar 200025557 12114021 8 0501986475                                 10,691.00
    Total ACH and Electronic Deposits/Additions                                                                      $10,691.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                    Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                  40.00
    Total Other Withdrawals/Subtractions                                                                                 $40.00



    Daily Balances
             Date                   Amount            Date                     Amount               Date                  Amount
             07-31                 28,481.35          08-07                 37,200.62               08-25                35,593.87
             08-03                 43,937.35          08-10                 36,324.73               08-27                35,553.87
             08-05                 46,355.98          08-24                 35,804.29               08-31                35,553.87


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                             $0.00

                 Total Returned Item Fees                              $0.00                             $0.00




    Checks

             Check #                   Amount               Date           Check #                       Amount           Date
                 1743                 $8,668.00         08-07                   1745                       $87.36        08-07
                 1744                   $400.00         08-07                   1746                    $1,131.89        08-10
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                         Total Checks paid: 4 for -$10,287.25




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                           Page 31 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                             August 31, 2020   Page: 3 of 3




Check # 1743, Posted 08-07-20, Amount $8,668.00         Check # 1745, Posted 08-07-20, Amount $87.36




Check # 1744, Posted 08-07-20, Amount $400.00           Check # 1746, Posted 08-10-20, Amount $1,131.89




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604         Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 32 of
                                                      100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 33 of
                                                        100
                                                                                      August 31, 2020   Page:          1 of 2


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            3RD STREET APARTMENTS
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       4870586841
                                                       4870586       Beginning balance                     $366.39
                  Low balance                             $366.39    Deposits/Additions                   $5,780.50
                  Average balance                        $5,171.69   Withdrawals/Subtractions              $498.96
                  Interest earned                            $0.00   Ending balance                       $5,647.93




    Deposits/Additions
         Date      Description                                                                            Additions
         08-06     Deposit                                                                                   330.50
    Total Additions                                                                                        $330.50



    Other Deposits/ Additions
         Date      Description                                                                            Additions
         08-05     Remote Capture Dep                                                                       3,000.00
         08-06     Remote Capture Dep                                                                       2,450.00
    Total Other Deposits/ Additions                                                                       $5,450.00




                                 Member FDIC                              SBA Preferred Lender
  Case: 20-30604             Doc# 147          Filed: 09/21/20 Entered: 09/21/20 21:47:12               Page 34 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                           August 31, 2020          Page: 2 of 2

    ACH and Electronic Payments/Subtractions
        Date         Description                                                                                   Subtractions
        08-21        ACH Debit Recology Sonoma Web_pay 20200821                                                           97.60
        08-21        ACH Debit Pgande Web Online 20200821                                                                131.36
    Total ACH and Electronic Payments/Subtractions                                                                     $228.96



    Other Withdrawals/Subtractions
        Date         Description                                                                                   Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                 40.00
    Total Other Withdrawals/Subtractions                                                                                $40.00



    Daily Balances
             Date                   Amount            Date                     Amount               Date                 Amount
             07-31                    366.39          08-06                    6,146.89             08-25                5,687.93
             08-05                  3,366.39          08-21                    5,917.93             08-27                5,647.93
                                                                                                    08-31                5,647.93


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                            $35.00

                 Total Returned Item Fees                              $0.00                            $0.00




    Checks

             Check #                   Amount               Date
                 1064                   $230.00         08-25
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 1 for -$230.00




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                          Page 35 of
                                                           100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 36 of
                                                        100
                                                                                     August 31, 2020    Page:         1 of 3


                                                                                     Customer Service:
                                                                                     1-866-486-7782
            PROFESSIONAL INVESTORS
            30-42 CLAY COURT
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       992960740
                                                       992960       Beginning balance                   $22,529.43
                  Low balance                          $31,478.19   Deposits/Additions                  $32,905.00
                  Average balance                      $35,383.84   Withdrawals/Subtractions            $23,956.24
                  Interest earned                           $0.00   Ending balance                      $31,478.19




    Other Deposits/ Additions
         Date      Description                                                                            Additions
         08-05     Remote Capture Dep                                                                      5,655.00
         08-06     Remote Capture Dep                                                                     15,340.00
         08-12     Remote Capture Dep                                                                      2,675.00
    Total Other Deposits/ Additions                                                                     $23,670.00



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                         Subtractions
         08-04     ACH Debit Nmwd 4158974133 20200804                                                        193.90
         08-12     ACH Debit Pacheco Villa Debits 20200812                                                 1,356.00
         08-12     ACH Debit Pacheco Villa Debits 20200812                                                 1,356.00
         08-12     ACH Debit Pacheco Villa Debits 20200812                                                 1,356.00
         08-12     ACH Debit Pacheco Villa Debits 20200812                                                 1,356.00
         08-12     ACH Debit Tri Co Bnk Loan Payment 007620037460 007620037460                             3,513.33
         08-12     ACH Debit Tri Co Bnk Loan Payment 007620031360 007620031360                             9,112.28
         08-17     ACH Debit Nmwd 4158974133 20200817                                                        272.22
         08-17     ACH Debit Nmwd 4158974133 20200817                                                        272.32
         08-17     ACH Debit Nmwd 4158974133 20200817                                                        282.06
    Total ACH and Electronic Payments/Subtractions                                                      $19,070.11



                                 Member FDIC                             SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12              Page 37 of
                                                           100
PROFESSIONAL INVESTORS                                                                           August 31, 2020           Page: 2 of 3

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                         Additions
        08-03        ACH Credit Marin County Che Ap/Ar 200025552 12114021 8 0501986475                                    2,850.00
        08-03        ACH Credit Prof Financial ACH 3768023322 Credit Offset For Originated Debits                         2,500.00
        08-03        ACH Credit Marin County Che Ap/Ar 200025555 12114021 8 0501986475                                    2,175.00
        08-03        ACH Credit Marin County Che Ap/Ar 200025775 12114021 8 0501986475                                    1,710.00
    Total ACH and Electronic Deposits/Additions                                                                         $9,235.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                      Subtractions
        08-11        Deposit Return Item Chargeback                                                                       2,475.00
        08-27        Research Charge Pfi Docs & Ck Copies                                                                    40.00
    Total Other Withdrawals/Subtractions                                                                                $2,515.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                  Amount
             07-31                  22,529.43           08-06                 52,565.53               08-12                33,264.79
             08-03                  31,764.43           08-07                 52,434.49               08-17                32,438.19
             08-04                  31,570.53           08-10                 51,114.40               08-20                31,518.19
             08-05                  37,225.53           08-11                 48,639.40               08-27                31,478.19
                                                                                                      08-31                31,478.19


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $35.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount              Date             Check #                       Amount           Date
                 1809                    $920.00          08-20                  *1812                    $1,320.09        08-10
                 1810                    $131.04          08-07
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 3 for -$2,371.13




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                            Page 38 of
                                                            100
PROFESSIONAL INVESTORS                                                           August 31, 2020   Page: 3 of 3




Check # 1809, Posted 08-20-20, Amount $920.00           Check # 1812, Posted 08-10-20, Amount $1,320.09




Check # 1810, Posted 08-07-20, Amount $131.04




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604        Doc# 147         Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 39 of
                                                      100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 40 of
                                                        100
                                                                                      August 31, 2020    Page:         1 of 2


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            DBA 117-121 PAUL DRIVE
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       4865202461
                                                       4865202       Beginning balance                   $10,744.92
                  Low balance                           $16,468.96   Deposits/Additions                  $17,193.22
                  Average balance                       $18,173.32   Withdrawals/Subtractions            $11,469.18
                  Interest earned                            $0.00   Ending balance                      $16,468.96




    Other Deposits/ Additions
         Date      Description                                                                             Additions
         08-03     Remote Capture Dep                                                                       6,644.58
         08-03     Remote Capture Dep                                                                       1,040.00
         08-04     Remote Capture Dep                                                                       1,540.53
         08-04     Remote Capture Dep                                                                         506.84
         08-06     Remote Capture Dep                                                                       3,000.00
    Total Other Deposits/ Additions                                                                      $12,731.95



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                          Subtractions
         08-07     ACH Debit Heritage Bank Transfer Loan Payment                                            7,813.21
         08-24     ACH Debit Marin Sanitary S Auto Pay 20200824                                               387.63
         08-25     ACH Debit Pgande Web Online 20200825                                                     1,148.68
    Total ACH and Electronic Payments/Subtractions                                                        $9,349.52




                                 Member FDIC                              SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12               Page 41 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                             August 31, 2020          Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                        Additions
        08-03        ACH Credit Professional Fin ACH 6802332461 Credit Offset For Originated Debits                      4,238.06
        08-04        ACH Credit Professional Fin ACH 6802332461 Credit Offset For Originated Debits                        223.21
    Total ACH and Electronic Deposits/Additions                                                                        $4,461.27



    Other Withdrawals/Subtractions
        Date         Description                                                                                     Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                   40.00
    Total Other Withdrawals/Subtractions                                                                                  $40.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                 Amount
             07-31                  10,744.92           08-07                 18,307.77               08-25               16,508.96
             08-03                  22,667.56           08-17                 18,172.77               08-27               16,468.96
             08-04                  24,515.23           08-19                 18,045.27               08-31               16,468.96
             08-06                  27,515.23           08-24                 17,657.64


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                            $0.00

                 Total Returned Item Fees                                $0.00                            $0.00




    Checks

             Check #                    Amount              Date             Check #                      Amount           Date
                 1456                  $1,394.25          08-07                  *1459                    $422.91         08-04
                 1457                   $127.50           08-19                   1460                    $135.00         08-17
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 4 for -$2,079.66




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                           Page 42 of
                                                            100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 43 of
                                                        100
                                                                                        August 31, 2020    Page:         1 of 2


                                                                                        Customer Service:
                                                                                        1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            DBA 353 BEL MARIN KEYS
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                        4868162589
                                                        4868162        Beginning balance                   $13,690.15
                  Low balance                            $14,202.09    Deposits/Additions                  $21,704.91
                  Average balance                        $24,121.65    Withdrawals/Subtractions            $21,192.97
                  Interest earned                             $0.00    Ending balance                      $14,202.09




    Other Deposits/ Additions
         Date      Description                                                                               Additions
         08-03     Remote Capture Dep                                                                         5,735.40
         08-03     Remote Capture Dep                                                                         1,741.50
         08-04     Remote Capture Dep                                                                         3,729.25
         08-04     Remote Capture Dep                                                                         1,568.59
         08-05     Remote Capture Dep                                                                         1,762.98
         08-06     Remote Capture Dep                                                                         2,815.36
         08-06     Remote Capture Dep                                                                           924.70
    Total Other Deposits/ Additions                                                                        $18,277.78



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                            Subtractions
         08-17     ACH Debit Nmwd 4158974133 20200817                                                           150.99
         08-17     ACH Debit Nmwd 4158974133 20200817                                                           579.93
         08-21     ACH Debit Pgande Web Online 20200821                                                          78.30
         08-21     ACH Debit Pgande Web Online 20200821                                                         372.47
         08-21     ACH Debit Recology Sonoma Web_pay 20200821                                                   510.80
         08-21     ACH Debit Recology Sonoma Web_pay 20200821                                                   510.80
         08-25     ACH Debit Avidbank At Trnsfer At External Transf Er Avidbank Acct 0000111460              12,851.18
    Total ACH and Electronic Payments/Subtractions                                                         $15,054.47


                                 Member FDIC                                SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12                 Page 44 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                             August 31, 2020          Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                        Additions
        08-03        ACH Credit Professional Fin ACH 6802332589 Credit Offset For Originated Debits                      1,954.77
        08-24        ACH Credit Horiba Instrumen ACH Pmt 20200821                                                        1,472.36
    Total ACH and Electronic Deposits/Additions                                                                        $3,427.13



    Other Withdrawals/Subtractions
        Date         Description                                                                                     Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                   40.00
    Total Other Withdrawals/Subtractions                                                                                  $40.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                 Amount
             07-31                  13,690.15           08-06                 31,554.59               08-21               25,620.91
             08-03                  23,121.82           08-10                 31,013.95               08-24               27,093.27
             08-04                  26,503.66           08-13                 27,966.70               08-25               14,242.09
             08-05                  27,814.53           08-17                 27,093.28               08-27               14,202.09
                                                                                                      08-31               14,202.09


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                            $0.00

                 Total Returned Item Fees                                $0.00                            $0.00




    Checks

             Check #                    Amount              Date             Check #                      Amount           Date
                 1639                  $3,047.25          08-13                  *1645                    $178.29         08-05
                 1640                   $500.00           08-04                   1646                    $113.82         08-05
                 1641                   $160.00           08-05                  *1648                    $540.64         08-10
                *1643                  $1,416.00          08-04                   1649                    $142.50         08-17
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 8 for -$6,098.50




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                           Page 45 of
                                                            100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 46 of
                                                        100
                                                                                       August 31, 2020    Page:         1 of 2


                                                                                       Customer Service:
                                                                                       1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            REDWOOD MANOR APARTMENTS
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       4870001478
                                                       4870001        Beginning balance                   $10,841.31
                  Low balance                           $13,750.63    Deposits/Additions                  $20,007.70
                  Average balance                       $16,087.32    Withdrawals/Subtractions            $17,098.38
                  Interest earned                            $0.00    Ending balance                      $13,750.63




    Other Deposits/ Additions
         Date      Description                                                                              Additions
         08-03     Remote Capture Dep                                                                        5,735.00
         08-03     Remote Capture Dep                                                                        4,499.00
         08-04     Remote Capture Dep                                                                        1,000.00
         08-05     Remote Capture Dep                                                                        3,100.00
         08-05     Remote Capture Dep                                                                        2,050.00
         08-10     Remote Capture Dep                                                                        1,895.00
         08-11     Remote Capture Dep                                                                           32.70
    Total Other Deposits/ Additions                                                                       $18,311.70



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                           Subtractions
         08-10     ACH Debit First Foundation Loan Pymt 00000000010163800 First Foundation B Ank             5,595.33
         08-13     ACH Debit Valley Of The Mo Billpay 20200813                                                 965.63
         08-21     ACH Debit Recology Sonoma Web_pay 20200821                                                  440.64
         08-26     ACH Debit Pgande Web Online 20200826                                                        251.56
    Total ACH and Electronic Payments/Subtractions                                                         $7,253.16




                                 Member FDIC                               SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12                Page 47 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                           August 31, 2020          Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                      Additions
        08-04        ACH Credit Sonoma County Co Hap Mo Pmt 8440 20200804                                              1,696.00
    Total ACH and Electronic Deposits/Additions                                                                      $1,696.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                   Subtractions
        08-03                                                              4867414
                     Cash Mgmt Trsfr Dr Ref 2151418l Funds Transfer To Dep 4867414742 From Deposit                     1,284.95
                     Correction Req By Fred
        08-27        Research Charge Pfi Docs & Ck Copies                                                                 40.00
    Total Other Withdrawals/Subtractions                                                                             $1,324.95



    Daily Balances
             Date                   Amount            Date                     Amount               Date                 Amount
             07-31                 10,841.31          08-10                 15,992.16               08-21               14,042.19
             08-03                 19,790.36          08-11                 16,024.86               08-26               13,790.63
             08-04                 22,486.36          08-12                 15,929.86               08-27               13,750.63
             08-05                 27,636.36          08-13                 14,964.23               08-31               13,750.63
             08-07                 20,328.36          08-17                 14,482.83


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                            $0.00

                 Total Returned Item Fees                              $0.00                            $0.00




    Checks

             Check #                   Amount            Date              Check #                      Amount           Date
                 1639                 $6,708.00         08-07                   1643                    $635.87         08-10
                 1640                  $600.00          08-07                   1644                    $481.40         08-17
                *1642                    $95.00         08-12
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 5 for -$8,520.27




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                          Page 48 of
                                                           100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 49 of
                                                        100
                                                                                      August 31, 2020    Page:         1 of 2


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            390 WOODLAND APARTMENTS
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       4863088839
                                                       4863088       Beginning balance                   $23,778.29
                  Low balance                           $31,330.62   Deposits/Additions                  $13,354.00
                  Average balance                       $32,660.44   Withdrawals/Subtractions             $5,801.67
                  Interest earned                            $0.00   Ending balance                      $31,330.62




    Other Deposits/ Additions
         Date      Description                                                                             Additions
         08-03     Remote Capture Dep                                                                       2,163.00
         08-04     Remote Capture Dep                                                                         751.00
         08-05     Remote Capture Dep                                                                       2,200.00
    Total Other Deposits/ Additions                                                                       $5,114.00



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                          Subtractions
         08-14     ACH Debit Jpmorgan Chase Loan Draft 200277904 20200814                                   4,151.50
         08-24     ACH Debit Marin Sanitary S Auto Pay 20200824                                               346.96
    Total ACH and Electronic Payments/Subtractions                                                        $4,498.46




                                 Member FDIC                              SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12               Page 50 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                           August 31, 2020          Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                      Additions
        08-03        ACH Credit Marin County Che Ap/Ar 200025753 12114021 8 0501986475                                 8,240.00
    Total ACH and Electronic Deposits/Additions                                                                      $8,240.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                   Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                 40.00
    Total Other Withdrawals/Subtractions                                                                                $40.00



    Daily Balances
             Date                   Amount            Date                     Amount               Date                 Amount
             07-31                 23,778.29          08-05                 37,132.29               08-14               31,717.58
             08-03                 34,181.29          08-07                 36,707.29               08-24               31,370.62
             08-04                 34,932.29          08-10                 35,869.08               08-27               31,330.62
                                                                                                    08-31               31,330.62


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                            $0.00

                 Total Returned Item Fees                              $0.00                            $0.00




    Checks

             Check #                   Amount               Date           Check #                      Amount           Date
                 1027                   $425.00         08-07                   1028                    $838.21         08-10
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 2 for -$1,263.21




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                          Page 51 of
                                                           100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 52 of
                                                        100
                                                                                       August 31, 2020    Page:         1 of 2


                                                                                       Customer Service:
                                                                                       1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            419 PROSPECT DR, SAN RAFAEL
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       4868155799
                                                       4868155        Beginning balance                    $7,847.96
                  Low balance                           $18,646.97    Deposits/Additions                  $20,328.67
                  Average balance                       $20,250.23    Withdrawals/Subtractions             $9,529.66
                  Interest earned                            $0.00    Ending balance                      $18,646.97




    Other Deposits/ Additions
         Date      Description                                                                              Additions
         08-03     Remote Capture Dep                                                                        8,959.52
         08-06     Remote Capture Dep                                                                          504.00
         08-17     Remote Capture Dep                                                                           32.15
    Total Other Deposits/ Additions                                                                        $9,495.67



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                           Subtractions
         08-10     ACH Debit First Foundation Loan Pymt 00000000010159800 First Foundation B Ank             7,167.88
         08-24     ACH Debit Marin Sanitary S Auto Pay 20200824                                                568.47
    Total ACH and Electronic Payments/Subtractions                                                         $7,736.35




                                 Member FDIC                               SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12                Page 53 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                             August 31, 2020           Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                         Additions
        08-03        ACH Credit Professional Fi ACH 6802335799 Credit Offset For Originated Debits                        5,450.00
        08-03        ACH Credit Marin County Che Ap/Ar 200025551 12114021 8 0501986475                                    5,383.00
    Total ACH and Electronic Deposits/Additions                                                                        $10,833.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                      Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                    40.00
    Total Other Withdrawals/Subtractions                                                                                   $40.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                  Amount
             07-31                   7,847.96           08-07                 27,449.48               08-24                18,686.97
             08-03                  27,640.48           08-10                 19,223.29               08-27                18,646.97
             08-06                  28,144.48           08-17                 19,255.44               08-31                18,646.97


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $0.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount              Date             Check #                       Amount           Date
                 1549                    $575.00          08-07                   1551                    $1,058.31        08-10
                 1550                    $120.00          08-07
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 3 for -$1,753.31




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                            Page 54 of
                                                            100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 55 of
                                                        100
                                                                                     August 31, 2020    Page:         1 of 3


                                                                                     Customer Service:
                                                                                     1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            PROFESSIONAL INVESTORS
            461
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                        11001765
                                                        11001       Beginning balance                   $12,580.18
                  Low balance                          $12,580.18   Deposits/Additions                  $29,600.91
                  Average balance                      $26,357.63   Withdrawals/Subtractions            $20,636.38
                  Interest earned                           $0.00   Ending balance                      $21,544.71




    Other Deposits/ Additions
         Date      Description                                                                            Additions
         08-04     Remote Capture Dep                                                                      5,923.00
         08-04     Remote Capture Dep                                                                      4,712.00
         08-05     Remote Capture Dep                                                                      8,170.00
         08-06     Remote Capture Dep                                                                      5,200.00
         08-07     Remote Capture Dep                                                                         40.00
         08-10     Remote Capture Dep                                                                      2,275.00
         08-28     Remote Capture Dep                                                                      2,275.00
         08-31     Remote Capture Dep                                                                      1,005.91
    Total Other Deposits/ Additions                                                                     $29,600.91



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                         Subtractions
         08-17     ACH Debit Nmwd 4158974133 20200817                                                        487.68
         08-19     ACH Debit Pacific Gas & El Payment 20200818                                               415.37
         08-20     ACH Debit Tri Co Bnk Loan Payment 005320030760 005320030760                            11,369.08
         08-31     ACH Debit Comcast 8155300 130745771 20200831                                               53.86
    Total ACH and Electronic Payments/Subtractions                                                      $12,325.99




                                 Member FDIC                             SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12              Page 56 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                           August 31, 2020           Page: 2 of 3

    Other Withdrawals/Subtractions
        Date         Description                                                                                    Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                  40.00
    Total Other Withdrawals/Subtractions                                                                                 $40.00



    Daily Balances
             Date                   Amount            Date                     Amount               Date                  Amount
             07-31                 12,580.18          08-07                 34,571.63               08-20                18,357.66
             08-04                 23,008.68          08-10                 36,049.37               08-27                18,317.66
             08-05                 29,331.63          08-17                 35,561.69               08-28                20,592.66
             08-06                 34,531.63          08-19                 35,146.32               08-31                21,544.71


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                             $35.00

                 Total Returned Item Fees                              $0.00                             $0.00




    Checks

             Check #                   Amount               Date           Check #                       Amount           Date
                56632                  $285.00          08-20                  56635                     $200.00         08-04
                56633                 $1,847.05         08-05                  56636                      $797.26        08-10
                56634                     $6.50         08-04                  56637                    $5,134.58        08-20
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 6 for -$8,270.39




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                           Page 57 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                             August 31, 2020   Page: 3 of 3




Check # 56632, Posted 08-20-20, Amount $285.00          Check # 56635, Posted 08-04-20, Amount $200.00




Check # 56633, Posted 08-05-20, Amount $1,847.05        Check # 56636, Posted 08-10-20, Amount $797.26




Check # 56634, Posted 08-04-20, Amount $6.50            Check # 56637, Posted 08-20-20, Amount $5,134.58




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604         Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 58 of
                                                      100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 59 of
                                                        100
                                                                                     August 31, 2020    Page:         1 of 3


                                                                                     Customer Service:
                                                                                     1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            501 PROF INV SEC FUND
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                        20087498
                                                        20087       Beginning balance                   $23,953.32
                  Low balance                          $24,078.32   Deposits/Additions                  $24,702.55
                  Average balance                      $41,170.46   Withdrawals/Subtractions             $7,663.04
                  Interest earned                           $0.00   Ending balance                      $40,992.83




    Other Deposits/ Additions
         Date      Description                                                                            Additions
         08-04     Remote Capture Dep                                                                     11,875.00
         08-05     Remote Capture Dep                                                                      6,150.00
         08-06     Remote Capture Dep                                                                      2,900.00
         08-07     Remote Capture Dep                                                                      2,900.00
         08-31     Remote Capture Dep                                                                        752.55
    Total Other Deposits/ Additions                                                                     $24,577.55



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                         Subtractions
         08-17     ACH Debit Nmwd 4158974133 20200817                                                        708.96
         08-25     ACH Debit Pgande Web Online 20200825                                                      400.08
         08-31     ACH Debit Comcast 8155300 130745847 20200831                                               53.86
    Total ACH and Electronic Payments/Subtractions                                                       $1,162.90




                                 Member FDIC                             SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12              Page 60 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                             August 31, 2020           Page: 2 of 3

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                         Additions
        08-03        ACH Credit Prof Financial ACH 2968023322 Credit Offset For Originated Debits                           125.00
    Total ACH and Electronic Deposits/Additions                                                                           $125.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                      Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                    40.00
    Total Other Withdrawals/Subtractions                                                                                   $40.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                  Amount
             07-31                  23,953.32           08-06                 43,421.93               08-20                40,734.22
             08-03                  24,078.32           08-07                 46,321.93               08-25                40,334.14
             08-04                  35,953.32           08-10                 46,105.45               08-27                40,294.14
             08-05                  40,521.93           08-17                 45,396.49               08-31                40,992.83


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $0.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount              Date             Check #                       Amount           Date
                51350                   $263.00           08-20                  51352                     $216.48         08-10
                51351                  $1,581.39          08-05                  51353                    $4,399.27        08-20
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 4 for -$6,460.14




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                            Page 61 of
                                                            100
PROFESSIONAL FINANCIAL INVESTORS INC                                             August 31, 2020   Page: 3 of 3




Check # 51350, Posted 08-20-20, Amount $263.00          Check # 51352, Posted 08-10-20, Amount $216.48




Check # 51351, Posted 08-05-20, Amount $1,581.39        Check # 51353, Posted 08-20-20, Amount $4,399.27




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604         Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 62 of
                                                      100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 63 of
                                                        100
                                                                                      August 31, 2020   Page:         1 of 2


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            515 B STREET
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       9924938278
                                                       9924938       Beginning balance                  $23,293.96
                  Low balance                           $25,892.94   Deposits/Additions                 $15,728.50
                  Average balance                       $33,026.15   Withdrawals/Subtractions           $13,129.52
                  Interest earned                            $0.00   Ending balance                     $25,892.94




    Deposits/Additions
         Date      Description                                                                            Additions
         08-06     Deposit                                                                                   247.50
    Total Additions                                                                                        $247.50



    Other Deposits/ Additions
         Date      Description                                                                            Additions
         08-03     Remote Capture Dep                                                                      9,525.00
         08-04     Remote Capture Dep                                                                      2,045.00
         08-04     Remote Capture Dep                                                                      1,911.00
    Total Other Deposits/ Additions                                                                     $13,481.00




                                 Member FDIC                              SBA Preferred Lender
  Case: 20-30604             Doc# 147          Filed: 09/21/20 Entered: 09/21/20 21:47:12               Page 64 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                             August 31, 2020           Page: 2 of 2

    ACH and Electronic Payments/Subtractions
        Date         Description                                                                                      Subtractions
        08-24        ACH Debit Marin Sanitary S Auto Pay 20200824                                                           433.70
    Total ACH and Electronic Payments/Subtractions                                                                        $433.70



    ACH and Electronic Deposits/Additions
        Date         Description                                                                                         Additions
        08-03        ACH Credit Prof Financial ACH 1680238278 Credit Offset For Originated Debits                         2,000.00
    Total ACH and Electronic Deposits/Additions                                                                         $2,000.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                      Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                    40.00
    Total Other Withdrawals/Subtractions                                                                                   $40.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                  Amount
             07-31                  23,293.96           08-06                 39,022.46               08-24                35,204.94
             08-03                  34,818.96           08-07                 36,784.96               08-25                25,932.94
             08-04                  38,774.96           08-10                 35,638.64               08-27                25,892.94
                                                                                                      08-31                25,892.94


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $0.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount              Date             Check #                       Amount           Date
                 1641                  $1,912.50          08-07                   1643                    $1,146.32        08-10
                 1642                   $325.00           08-07                   1644                    $9,272.00        08-25
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 4 for -$12,655.82




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                            Page 65 of
                                                            100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 66 of
                                                        100
                                                                                      August 31, 2020   Page:         1 of 3


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            885 BROADWAY
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                        992961771
                                                        992961       Beginning balance                  $14,020.56
                  Low balance                           $13,613.97   Deposits/Additions                 $33,410.44
                  Average balance                       $20,952.35   Withdrawals/Subtractions           $27,168.09
                  Interest earned                            $0.00   Ending balance                     $20,262.91




    Other Deposits/ Additions
         Date      Description                                                                            Additions
         08-03     Cash Mgmt Trsfr Cr Ref 2151430l Funds Transfer Frm Dep 992831719
                                                                          992831    From Deposit             370.91
                   Correction Req Carmen
         08-03     Remote Capture Dep                                                                      6,770.00
         08-04     Remote Capture Dep                                                                      4,050.00
         08-05     Remote Capture Dep                                                                      4,150.00
         08-05     Remote Capture Dep                                                                        733.00
         08-06     Remote Capture Dep                                                                      1,475.00
         08-10     Remote Capture Dep                                                                      4,550.00
         08-10     Remote Capture Dep                                                                      3,500.00
         08-11     Remote Capture Dep                                                                      2,175.00
         08-11     Remote Capture Dep                                                                         69.53
    Total Other Deposits/ Additions                                                                     $27,843.44




                                 Member FDIC                              SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12               Page 67 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                             August 31, 2020          Page: 2 of 3

    ACH and Electronic Payments/Subtractions
        Date         Description                                                                                     Subtractions
        08-04        ACH Debit Prof Financial Rtn Item 9929613228 Chargeback For Ret Urned Originated D                  2,075.00
                     Ebits
        08-06        ACH Debit Pacwest Bancorp Loan Pymt 63404700106700 20200806                                        11,743.50
        08-19        ACH Debit Sonoma Water 7079332244 20200819                                                            806.19
    Total ACH and Electronic Payments/Subtractions                                                                    $14,624.69



    ACH and Electronic Deposits/Additions
        Date         Description                                                                                        Additions
        08-03        ACH Credit Prof Financial ACH 9929613228 Credit Offset For Originated Debits                        4,250.00
        08-04        ACH Credit Sonoma County Co Hap Mo Pmt 8387 20200804                                                1,317.00
    Total ACH and Electronic Deposits/Additions                                                                        $5,567.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                     Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                   40.00
    Total Other Withdrawals/Subtractions                                                                                  $40.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                 Amount
             07-31                  14,020.56           08-06                 23,317.97               08-19               21,612.84
             08-03                  25,411.47           08-07                 13,613.97               08-20               21,143.91
             08-04                  28,703.47           08-10                 20,174.50               08-26               20,302.91
             08-05                  33,586.47           08-11                 22,419.03               08-27               20,262.91
                                                                                                      08-31               20,262.91


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                            $0.00

                 Total Returned Item Fees                                $0.00                            $0.00




    Checks

             Check #                    Amount              Date             Check #                      Amount           Date
                 2038                  $9,704.00          08-07                   2041                    $468.93         08-20
                *2040                  $1,489.47          08-10                   2042                    $841.00         08-26
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 4 for -$12,503.40




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                           Page 68 of
                                                            100
PROFESSIONAL FINANCIAL INVESTORS INC                                             August 31, 2020   Page: 3 of 3




Check # 2038, Posted 08-07-20, Amount $9,704.00         Check # 2041, Posted 08-20-20, Amount $468.93




Check # 2040, Posted 08-10-20, Amount $1,489.47         Check # 2042, Posted 08-26-20, Amount $841.00




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604         Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 69 of
                                                      100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 70 of
                                                        100
                                                                                      August 31, 2020   Page:         1 of 2


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            RAFAEL GARDENS
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       4867305643
                                                       4867305       Beginning balance                   $8,311.90
                  Low balance                            $6,193.91   Deposits/Additions                 $20,806.47
                  Average balance                       $12,405.64   Withdrawals/Subtractions           $22,924.46
                  Interest earned                            $0.00   Ending balance                      $6,193.91




    Deposits/Additions
         Date      Description                                                                            Additions
         08-06     Deposit                                                                                   523.00
    Total Additions                                                                                        $523.00



    Other Deposits/ Additions
         Date      Description                                                                            Additions
         08-03     Cash Mgmt Trsfr Cr Ref 2151431l Funds Transfer Frm Dep 992831719
                                                                          992831    From Deposit              38.47
                   Correction Req Carmen
         08-03     Remote Capture Dep                                                                      5,400.00
         08-04     Remote Capture Dep                                                                      3,300.00
         08-04     Remote Capture Dep                                                                      2,000.00
         08-05     Remote Capture Dep                                                                      1,650.00
         08-06     Remote Capture Dep                                                                      1,700.00
         08-10     Remote Capture Dep                                                                      1,750.00
    Total Other Deposits/ Additions                                                                     $15,838.47




                                 Member FDIC                              SBA Preferred Lender
  Case: 20-30604             Doc# 147          Filed: 09/21/20 Entered: 09/21/20 21:47:12               Page 71 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                             August 31, 2020           Page: 2 of 2

    ACH and Electronic Payments/Subtractions
        Date         Description                                                                                      Subtractions
        08-06        ACH Debit Professional Fin Mortgage 6802335643 Debit Offset For O Riginated Credits                 12,500.00
        08-24        ACH Debit Marin Sanitary S Auto Pay 20200824                                                           834.00
    Total ACH and Electronic Payments/Subtractions                                                                     $13,334.00



    ACH and Electronic Deposits/Additions
        Date         Description                                                                                         Additions
        08-03        ACH Credit Professional Fin ACH 6802335643 Credit Offset For Originated Debits                       4,445.00
    Total ACH and Electronic Deposits/Additions                                                                         $4,445.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                      Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                    40.00
    Total Other Withdrawals/Subtractions                                                                                   $40.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                  Amount
             07-31                   8,311.90           08-06                 14,868.37               08-24                12,560.46
             08-03                  18,195.37           08-07                 14,208.37               08-25                 6,233.91
             08-04                  23,495.37           08-10                 13,408.90               08-27                 6,193.91
             08-05                  25,145.37           08-17                 13,394.46               08-31                 6,193.91


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $35.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount              Date             Check #                       Amount           Date
                 1203                    $550.00          08-07                   1206                    $2,549.47        08-10
                 1204                    $110.00          08-07                   1207                    $6,326.55        08-25
                 1205                     $14.44          08-17
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 5 for -$9,550.46




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                            Page 72 of
                                                            100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 73 of
                                                        100
                                                                                       August 31, 2020    Page:         1 of 2


                                                                                       Customer Service:
                                                                                       1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            1506 VALLEJO AVE
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       4868258965
                                                       4868258        Beginning balance                    $1,137.38
                  Low balance                            $3,724.38    Deposits/Additions                  $10,825.00
                  Average balance                        $6,666.72    Withdrawals/Subtractions             $5,782.10
                  Interest earned                            $0.00    Ending balance                       $6,180.28




    Other Deposits/ Additions
         Date      Description                                                                              Additions
         08-05     Remote Capture Dep                                                                        1,500.00
         08-06     Remote Capture Dep                                                                        6,738.00
    Total Other Deposits/ Additions                                                                        $8,238.00



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                           Subtractions
         08-10     ACH Debit Heritage Bank Transfer Loan Pmt 1578xx                                          5,176.94
         08-21     ACH Debit Pgande Web Online 20200821                                                         19.63
         08-21     ACH Debit Recology Sonoma Web_pay 20200821                                                  293.53
    Total ACH and Electronic Payments/Subtractions                                                         $5,490.10




                                 Member FDIC                               SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12                Page 74 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                           August 31, 2020          Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                      Additions
        08-03        ACH Credit Marin County Che Ap/Ar 200025549 12114021 8 0501986475                                 2,587.00
    Total ACH and Electronic Deposits/Additions                                                                      $2,587.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                   Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                 40.00
    Total Other Withdrawals/Subtractions                                                                                $40.00



    Daily Balances
             Date                   Amount            Date                     Amount               Date                 Amount
             07-31                  1,137.38          08-06                 11,962.38               08-25                6,220.28
             08-03                  3,724.38          08-10                  6,785.44               08-27                6,180.28
             08-05                  5,224.38          08-21                  6,472.28               08-31                6,180.28


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                            $105.00

                 Total Returned Item Fees                              $0.00                             $0.00




    Checks

             Check #                   Amount               Date
                 1387                   $252.00         08-25
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 1 for -$252.00




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                          Page 75 of
                                                           100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 76 of
                                                        100
                                                                                       August 31, 2020    Page:         1 of 2


                                                                                       Customer Service:
                                                                                       1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            DBA 16914 SONOMA HIGHWAY
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       4869701682
                                                       4869701        Beginning balance                   $19,772.44
                  Low balance                           $36,421.26    Deposits/Additions                  $40,449.33
                  Average balance                       $39,627.95    Withdrawals/Subtractions            $21,611.90
                  Interest earned                            $0.00    Ending balance                      $38,609.87




    Other Deposits/ Additions
         Date      Description                                                                              Additions
         08-03     Remote Capture Dep                                                                       17,705.00
         08-03     Remote Capture Dep                                                                        4,795.00
         08-04     Remote Capture Dep                                                                        4,000.00
         08-05     Remote Capture Dep                                                                        5,523.00
         08-05     Remote Capture Dep                                                                          275.00
         08-17     Remote Capture Dep                                                                        3,109.00
         08-31     Remote Capture Dep                                                                          447.33
    Total Other Deposits/ Additions                                                                       $35,854.33



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                           Subtractions
         08-04     ACH Debit Comcast 8155300 450421912 20200804                                                 90.01
         08-10     ACH Debit First Foundation Loan Pymt 00000000010138700 First Foundation B Ank             8,354.17
         08-21     ACH Debit Recology Sonoma Web_pay 20200821                                                1,161.43
         08-25     ACH Debit Pgande Web Online 20200825                                                        108.29
    Total ACH and Electronic Payments/Subtractions                                                         $9,713.90




                                 Member FDIC                               SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12                Page 77 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                           August 31, 2020           Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                       Additions
        08-03        ACH Credit City Santa Rosa Payment 20200803                                                        1,096.00
        08-04        ACH Credit Sonoma County Co Hap Mo Pmt 8429 20200804                                               3,499.00
    Total ACH and Electronic Deposits/Additions                                                                       $4,595.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                    Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                  40.00
    Total Other Withdrawals/Subtractions                                                                                 $40.00



    Daily Balances
             Date                   Amount            Date                     Amount               Date                  Amount
             07-31                 19,772.44          08-10                 38,712.56               08-21                38,310.83
             08-03                 43,368.44          08-11                 36,516.26               08-25                38,202.54
             08-04                 50,777.43          08-12                 36,421.26               08-27                38,162.54
             08-05                 56,575.43          08-17                 39,472.26               08-31                38,609.87
             08-07                 48,497.43


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                             $0.00

                 Total Returned Item Fees                              $0.00                             $0.00




    Checks

             Check #                   Amount               Date           Check #                       Amount           Date
                 1636                 $7,478.00         08-07                  *1641                    $1,430.70        08-10
                *1638                  $600.00          08-07                   1642                    $2,196.30        08-11
                 1639                    $95.00         08-12                   1643                       $58.00        08-17
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                         Total Checks paid: 6 for -$11,858.00




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                           Page 78 of
                                                           100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 79 of
                                                        100
                                                                                         August 31, 2020    Page:         1 of 3


                                                                                         Customer Service:
                                                                                         1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            DUFFY PLACE
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                         992895375
                                                         992895         Beginning balance                   $99,309.99
                  Low balance                           $108,478.08     Deposits/Additions                  $95,286.18
                  Average balance                       $151,299.75     Withdrawals/Subtractions            $24,339.01
                  Interest earned                             $0.00     Ending balance                     $170,257.16




    Other Deposits/ Additions
         Date      Description                                                                                Additions
         08-03     Remote Capture Dep                                                                          1,481.19
         08-06     Remote Capture Dep                                                                          9,542.22
         08-06     Remote Capture Dep                                                                          3,461.75
         08-10     Remote Capture Dep                                                                         44,829.26
         08-12     Remote Capture Dep                                                                         20,165.47
         08-27     Wire Transfer-in Incoming Fls Acct#992895375 1922 Financial Ser Vices LLC, 1922 61 5        7,618.58
                   Irwin St Septemb Er 2020 Rent 20-14
    Total Other Deposits/ Additions                                                                         $87,098.47



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                             Subtractions
         08-13     ACH Debit Jpmorgan Chase Loan Draft 100028923 20200813                                     21,541.56
    Total ACH and Electronic Payments/Subtractions                                                          $21,541.56




                                 Member FDIC                                 SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12                  Page 80 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                             August 31, 2020           Page: 2 of 3

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                         Additions
        08-03        ACH Credit Prof Financial ACH 3068023322 Credit Offset For Originated Debits                         8,187.71
    Total ACH and Electronic Deposits/Additions                                                                         $8,187.71



    Other Withdrawals/Subtractions
        Date         Description                                                                                      Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                    40.00
    Total Other Withdrawals/Subtractions                                                                                   $40.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                  Amount
             07-31                  99,309.99           08-05                108,478.08               08-12               186,476.78
             08-03                 108,978.89           08-06                121,482.05               08-13               164,935.22
             08-04                 108,808.89           08-10                166,311.31               08-27               170,257.16
                                                                                                      08-31               170,257.16


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $0.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount              Date             Check #                       Amount           Date
                     744                 $170.00          08-04                    746                    $2,256.64        08-27
                     745                 $330.81          08-05
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 3 for -$2,757.45




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                            Page 81 of
                                                            100
PROFESSIONAL FINANCIAL INVESTORS INC                                             August 31, 2020   Page: 3 of 3




Check # 0744, Posted 08-04-20, Amount $170.00           Check # 0746, Posted 08-27-20, Amount $2,256.64




Check # 0745, Posted 08-05-20, Amount $330.81




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604        Doc# 147         Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 82 of
                                                      100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 83 of
                                                        100
                                                                                      August 31, 2020    Page:         1 of 3


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL INVESTORS
            GATE 5
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                        992896910
                                                        992896       Beginning balance                   $14,041.48
                  Low balance                           $21,116.53   Deposits/Additions                  $36,846.58
                  Average balance                       $27,202.52   Withdrawals/Subtractions            $29,771.53
                  Interest earned                            $0.00   Ending balance                      $21,116.53




    Other Deposits/ Additions
         Date      Description                                                                             Additions
         08-03     Remote Capture Dep                                                                      13,460.70
         08-04     Remote Capture Dep                                                                       1,259.41
         08-06     Remote Capture Dep                                                                       6,553.03
         08-06     Remote Capture Dep                                                                       1,999.00
         08-10     Cash Mgmt Trsfr Cr Ref 2231206l Funds Transfer Frm Dep 992959668
                                                                          992959    From Deposit            5,240.42
                   Correction Req From Jarek
         08-21     Remote Capture Dep                                                                         125.14
    Total Other Deposits/ Additions                                                                      $28,637.70



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                          Subtractions
         08-05     ACH Debit Pacific Gas & El Payment 20200804                                                 26.69
         08-05     ACH Debit Pacific Gas & El Payment 20200804                                                 28.10
         08-05     ACH Debit Pacific Gas & El Payment 20200804                                                 40.46
         08-05     ACH Debit Pacific Gas & El Payment 20200804                                                 42.08
         08-05     ACH Debit Pacific Gas & El Payment 20200804                                                 49.42
         08-05     ACH Debit Pacific Gas & El Payment 20200804                                                 53.76
         08-05     ACH Debit Pacific Gas & El Payment 20200804                                                 58.88
         08-05     ACH Debit Pacific Gas & El Payment 20200804                                                 61.86
         08-05     ACH Debit Pacific Gas & El Payment 20200804                                                 86.26

                                 Member FDIC                              SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12               Page 84 of
                                                           100
PROFESSIONAL INVESTORS                                                                           August 31, 2020           Page: 2 of 3

        Date         Description                                                                                      Subtractions
        08-05        ACH Debit Pacific Gas & El Payment 20200804                                                            151.80
        08-05        ACH Debit Pacific Gas & El Payment 20200804                                                            191.74
        08-12        ACH Debit Pacific Gas & El Payment 20200811                                                            216.81
        08-13        ACH Debit Jpmorgan Chase Loan Draft 100028921 20200813                                              19,533.44
        08-17        ACH Debit Comcast Cable 20200817                                                                       143.48
        08-27        ACH Debit Marin Water Purchase 20200827                                                                428.83
    Total ACH and Electronic Payments/Subtractions                                                                     $21,113.61



    ACH and Electronic Deposits/Additions
        Date         Description                                                                                         Additions
        08-03        ACH Credit Prof Financial ACH 3168023322 Credit Offset For Originated Debits                         8,208.88
    Total ACH and Electronic Deposits/Additions                                                                         $8,208.88



    Other Withdrawals/Subtractions
        Date         Description                                                                                      Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                    40.00
    Total Other Withdrawals/Subtractions                                                                                   $40.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                  Amount
             07-31                  14,041.48           08-07                 41,766.93               08-19                21,460.22
             08-03                  34,945.06           08-10                 42,763.15               08-21                21,585.36
             08-04                  35,474.52           08-12                 42,546.34               08-27                21,116.53
             08-05                  33,559.47           08-13                 23,012.90               08-31                21,116.53
             08-06                  42,036.93           08-17                 22,869.42


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                            $105.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount              Date             Check #                       Amount           Date
                 1251                  $1,409.20          08-10                  *1258                     $270.00         08-07
                 1252                   $580.00           08-04                   1259                       $74.57        08-06
                 1253                  $2,835.00          08-10                   1260                    $1,124.00        08-05
                *1255                   $766.00           08-03                   1261                    $1,409.20        08-19
                 1256                   $149.95           08-04
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 9 for -$8,617.92




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                            Page 85 of
                                                            100
PROFESSIONAL INVESTORS                                                           August 31, 2020   Page: 3 of 3




Check # 1251, Posted 08-10-20, Amount $1,409.20         Check # 1258, Posted 08-07-20, Amount $270.00




Check # 1252, Posted 08-04-20, Amount $580.00           Check # 1259, Posted 08-06-20, Amount $74.57




Check # 1253, Posted 08-10-20, Amount $2,835.00         Check # 1260, Posted 08-05-20, Amount $1,124.00




Check # 1255, Posted 08-03-20, Amount $766.00           Check # 1261, Posted 08-19-20, Amount $1,409.20




Check # 1256, Posted 08-04-20, Amount $149.95




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604         Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 86 of
                                                      100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 87 of
                                                        100
                                                                                     August 31, 2020    Page:         1 of 3


                                                                                     Customer Service:
                                                                                     1-866-486-7782
            PROFESSIONAL INVESTORS
            IGNACIO LANE APARTMENTS
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       992960575
                                                       992960       Beginning balance                    $9,905.39
                  Low balance                          $14,888.85   Deposits/Additions                  $12,720.00
                  Average balance                      $15,451.74   Withdrawals/Subtractions             $7,736.54
                  Interest earned                           $0.00   Ending balance                      $14,888.85




    Other Deposits/ Additions
         Date      Description                                                                            Additions
         08-05     Remote Capture Dep                                                                      3,882.00
         08-06     Remote Capture Dep                                                                      3,550.00
    Total Other Deposits/ Additions                                                                      $7,432.00



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                         Subtractions
         08-17     ACH Debit Nmwd 4158974133 20200817                                                        124.17
         08-21     ACH Debit Recology Sonoma Web_pay 20200821                                                275.55
         08-25     ACH Debit Pgande Web Online 20200825                                                      138.43
    Total ACH and Electronic Payments/Subtractions                                                         $538.15




                                 Member FDIC                             SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12              Page 88 of
                                                           100
PROFESSIONAL INVESTORS                                                                           August 31, 2020          Page: 2 of 3

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                        Additions
        08-03        ACH Credit Prof Financial ACH 6802330575 Credit Offset For Originated Debits                        3,650.00
        08-03        ACH Credit Marin County Che Ap/Ar 200025550 12114021 8 0501986475                                   1,638.00
    Total ACH and Electronic Deposits/Additions                                                                        $5,288.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                     Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                   40.00
    Total Other Withdrawals/Subtractions                                                                                  $40.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                 Amount
             07-31                   9,905.39           08-07                 16,681.39               08-21               15,067.28
             08-03                  15,193.39           08-10                 15,752.00               08-25               14,928.85
             08-05                  19,075.39           08-17                 15,627.83               08-27               14,888.85
             08-06                  22,625.39           08-20                 15,342.83               08-31               14,888.85


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                            $0.00

                 Total Returned Item Fees                                $0.00                            $0.00




    Checks

             Check #                    Amount              Date             Check #                      Amount           Date
                50932                  $5,944.00          08-07                  50934                    $929.39         08-10
                50933                   $285.00           08-20
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 3 for -$7,158.39




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                           Page 89 of
                                                            100
PROFESSIONAL INVESTORS                                                           August 31, 2020   Page: 3 of 3




Check # 50932, Posted 08-07-20, Amount $5,944.00        Check # 50934, Posted 08-10-20, Amount $929.39




Check # 50933, Posted 08-20-20, Amount $285.00




                                Member FDIC                        SBA Preferred Lender
   Case: 20-30604         Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 90 of
                                                      100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 91 of
                                                        100
                                                                                      August 31, 2020   Page:         1 of 2


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            7 MERRYDALE ROAD
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       4866807177
                                                       4866807       Beginning balance                   $6,287.38
                  Low balance                           $20,901.84   Deposits/Additions                 $20,772.75
                  Average balance                       $21,334.73   Withdrawals/Subtractions            $6,158.29
                  Interest earned                            $0.00   Ending balance                     $20,901.84




    Deposits/Additions
         Date      Description                                                                            Additions
         08-06     Deposit                                                                                   337.75
    Total Additions                                                                                        $337.75



    Other Deposits/ Additions
         Date      Description                                                                            Additions
         08-03     Remote Capture Dep                                                                      7,185.00
         08-03     Remote Capture Dep                                                                      6,800.00
         08-04     Remote Capture Dep                                                                      2,050.00
         08-05     Remote Capture Dep                                                                      2,490.00
    Total Other Deposits/ Additions                                                                     $18,525.00




                                 Member FDIC                              SBA Preferred Lender
  Case: 20-30604             Doc# 147          Filed: 09/21/20 Entered: 09/21/20 21:47:12               Page 92 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                           August 31, 2020          Page: 2 of 2

    ACH and Electronic Payments/Subtractions
        Date         Description                                                                                   Subtractions
        08-10        ACH Debit Red Mortgage7313 Cash C&d 4866807177 20200807                                           4,380.69
        08-24        ACH Debit Marin Sanitary S Auto Pay 20200824                                                        520.44
        08-28        ACH Debit Pgande Web Online 20200828                                                                 46.20
    Total ACH and Electronic Payments/Subtractions                                                                   $4,947.33



    ACH and Electronic Deposits/Additions
        Date         Description                                                                                      Additions
        08-03        ACH Credit Marin County Che Ap/Ar 200025772 12114021 8 0501986475                                 1,910.00
    Total ACH and Electronic Deposits/Additions                                                                      $1,910.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                   Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                 40.00
    Total Other Withdrawals/Subtractions                                                                                $40.00



    Daily Balances
             Date                   Amount            Date                     Amount               Date                 Amount
             07-31                  6,287.38          08-06                 26,986.80               08-27               20,991.04
             08-03                 22,182.38          08-07                 26,470.80               08-28               20,901.84
             08-04                 24,159.05          08-10                 21,551.48               08-31               20,901.84
             08-05                 26,649.05          08-24                 21,031.04


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                            $0.00

                 Total Returned Item Fees                              $0.00                            $0.00




    Checks

             Check #                   Amount               Date           Check #                      Amount           Date
                 1454                   $425.00         08-07                   1457                    $538.63         08-10
                 1455                    $73.33         08-04                   1458                     $43.00         08-28
                 1456                    $91.00         08-07
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 5 for -$1,170.96




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                          Page 93 of
                                                           100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 94 of
                                                        100
                                                                                      August 31, 2020    Page:         1 of 2


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            D B A NORTH BAY CENTER
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       4863286136
                                                       4863286       Beginning balance                  $106,671.97
                  Low balance                           $95,923.50   Deposits/Additions                  $37,920.96
                  Average balance                      $123,024.83   Withdrawals/Subtractions            $47,956.96
                  Interest earned                            $0.00   Ending balance                      $96,635.97




    Other Deposits/ Additions
         Date      Description                                                                             Additions
         08-03     Remote Capture Dep                                                                      29,204.55
         08-18     Remote Capture Dep                                                                       1,000.00
    Total Other Deposits/ Additions                                                                      $30,204.55



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                          Subtractions
         08-18     ACH Debit Pgande Web Online 20200818                                                    11,483.12
         08-21     ACH Debit Recology Sonoma Web_pay 20200821                                                 728.34
         08-27     ACH Debit Frontier Online E-bill 20200827                                                  118.63
         08-28     ACH Debit Square Inc Sdv-vrfy 20200828                                                        .01
         08-28     ACH Debit Poppy Bank Trans Pmt 20200827                                                 21,287.86
    Total ACH and Electronic Payments/Subtractions                                                       $33,617.96




                                 Member FDIC                              SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12               Page 95 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                             August 31, 2020          Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                        Additions
        08-03        ACH Credit Prof Financial ACH 6802336136 Credit Offset For Originated Debits                        5,330.77
        08-13        ACH Credit Stripe Transfer St-u5m6z3s7q8b3 20200813                                                 1,460.15
        08-26        ACH Credit Stripe Transfer St-k2a9g7i5l3p2 20200826                                                   213.01
        08-28        ACH Credit Square Inc Sdv-vrfy 20200828                                                                  .01
        08-31        ACH Credit Stripe Transfer St-b2x8q9s9t5e1 20200831                                                   688.50
        08-31        ACH Credit Stripe Transfer St-q6d1v5r7p5t2 20200831                                                    23.97
    Total ACH and Electronic Deposits/Additions                                                                        $7,716.41



    Other Withdrawals/Subtractions
        Date         Description                                                                                     Subtractions
        08-27        Research Charge Pfi Docs & Ck Copies                                                                   40.00
    Total Other Withdrawals/Subtractions                                                                                  $40.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                 Amount
             07-31                 106,671.97           08-13                128,503.44               08-26              117,369.99
             08-03                 141,207.29           08-17                128,368.44               08-27              117,211.36
             08-04                 140,005.29           08-18                117,885.32               08-28               95,923.50
             08-05                 139,800.29           08-21                117,156.98               08-31               96,635.97


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                            $0.00

                 Total Returned Item Fees                                $0.00                            $0.00




    Checks

             Check #                    Amount              Date             Check #                      Amount           Date
                 2032                 $12,757.00          08-13                   2035                    $200.00         08-04
                 2033                   $205.00           08-05                   2036                    $217.00         08-04
                 2034                   $785.00           08-04                  *2039                    $135.00         08-17
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 6 for -$14,299.00




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12                           Page 96 of
                                                            100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 147        Filed: 09/21/20 Entered: 09/21/20 21:47:12          Page 97 of
                                                        100
                                                                                       August 31, 2020    Page:         1 of 2


                                                                                       Customer Service:
                                                                                       1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            SANTALAND
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: July 31, 2020
    This statement: August 31, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                  Account number                       4867957823
                                                       4867957        Beginning balance                     $626.70
                  Low balance                           -$6,073.98    Deposits/Additions                   $7,000.00
                  Average balance                         $241.87     Withdrawals/Subtractions             $7,459.61
                  Interest earned                            $0.00    Ending balance                        $167.09




    Other Deposits/ Additions
         Date      Description                                                                              Additions
         08-18     Cash Mgmt Trsfr Cr Ref 2310953l Funds Transfer Frm Dep 4869227399 From Transfer For       7,000.00
                   Mortg Age And Expenses
    Total Other Deposits/ Additions                                                                        $7,000.00



    ACH and Electronic Payments/Subtractions
         Date      Description                                                                           Subtractions
         08-17     ACH Debit Nmwd 4158974133 20200817                                                           31.57
         08-17     ACH Debit Nmwd 4158974133 20200817                                                          106.41
         08-17     ACH Debit Five Star Bank Loan Pmt 20200817                                                6,562.70
         08-18     ACH Debit Pgande Web Online 20200818                                                        390.40
         08-21     ACH Debit Recology Sonoma Web_pay 20200821                                                  293.53
    Total ACH and Electronic Payments/Subtractions                                                         $7,384.61




                                 Member FDIC                               SBA Preferred Lender
  Case: 20-30604           Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12                Page 98 of
                                                           100
PROFESSIONAL FINANCIAL INVESTORS INC                                                            August 31, 2020          Page: 2 of 2

    Other Withdrawals/Subtractions
        Date         Description                                                                                    Subtractions
        08-17        Overdraft Fee For Overdraft ACH Debit 121143030000061                                                 35.00
        08-27        Research Charge Pfi Docs & Ck Copies                                                                  40.00
    Total Other Withdrawals/Subtractions                                                                                 $75.00



    Daily Balances
             Date                   Amount             Date                     Amount               Date                 Amount
             07-31                     626.70          08-18                     500.62              08-27                  167.09
             08-17                  -6,108.98          08-21                     207.09              08-31                  167.09


    Overdraft Fee Summary

                                                                     Total For                          Total
                                                                    This Period                      Year-to-Date

                 Total Overdraft Fees                                  $35.00                            $105.00

                 Total Returned Item Fees                               $0.00                             $0.00




    Checks
                                                   (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                                 Total Checks paid: 0 for -$0.00




                                   Member FDIC                                    SBA Preferred Lender
  Case: 20-30604            Doc# 147            Filed: 09/21/20 Entered: 09/21/20 21:47:12                          Page 99 of
                                                            100
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
        Case: 20-30604       Doc# 147           Filed: 09/21/20 Entered: 09/21/20 21:47:12      Page 100
                                                           of 100
